 


113 HR 5016 : Department of the Treasury Appropriations Act, 2015
U.S. House of Representatives
2014-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB 
113th CONGRESS 2d Session 
H. R. 5016 
IN THE SENATE OF THE UNITED STATES 
 
July 17, 2014 
Received; read twice and referred to the Committee on Appropriations 
 
AN ACT 
Making appropriations for financial services and general government for the fiscal year ending September 30, 2015, and for other purposes. 
 
 
That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2015, and for other purposes, namely:  IDEPARTMENT OF THE TREASURYDepartmental Officessalaries and expensesFor necessary expenses of the Departmental Offices including operation and maintenance of the Treasury Building and Annex; hire of passenger motor vehicles; maintenance, repairs, and improvements of, and purchase of commercial insurance policies for, real properties leased or owned overseas, when necessary for the performance of official business, $175,000,000 (reduced by $1,750,000): Provided, That, of the amount appropriated under this heading— 
(1)not to exceed $2,000,000 is for the Office of the Secretary/Deputy Secretary; (2)not to exceed $2,000,000 is for the Office of Legislative Affairs; 
(3)not to exceed $200,000 is for official reception and representation expenses; (4) not to exceed $258,000 is for unforeseen emergencies of a confidential nature to be allocated and expended under the direction of the Secretary of the Treasury and to be accounted for solely on the Secretary's certificate; and  
(5)up to $21,000,000 shall remain available until September 30, 2016.  Office of Terrorism and Financial Intelligencesalaries and expenses(including transfer of funds)For the necessary expenses of the Office of Terrorism and Financial Intelligence to safeguard the financial system against illicit use and to combat rogue nations, terrorist facilitators, weapons of mass destruction proliferators, money launderers, drug kingpins, and other national security threats, $120,000,000: Provided, That of the amount appropriated under this heading: (1) not to exceed $28,000,000 is available for administrative expenses; and (2) $15,000,000, to remain available until September 30, 2017: Provided further, That the unobligated balances of prior year appropriations made available for terrorism and financial intelligence activities under the heading Department of the Treasury—Departmental Offices—Salaries and Expenses shall be transferred to, and merged with, this account.office of inspector general salaries and expensesFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $35,351,000, including hire of passenger motor vehicles; of which not to exceed $100,000 shall be available for unforeseen emergencies of a confidential nature, to be allocated and expended under the direction of the Inspector General of the Treasury; and of which not to exceed $1,000 shall be available for official reception and representation expenses. treasury inspector general for tax administration salaries and expensesFor necessary expenses of the Treasury Inspector General for Tax Administration in carrying out the Inspector General Act of 1978, including purchase and hire of passenger motor vehicles (31 U.S.C. 1343(b)); and services authorized by 5 U.S.C. 3109, at such rates as may be determined by the Inspector General for Tax Administration; $158,000,000 (increased by $1,000,000), of which $5,000,000 shall remain available until September 30, 2016; of which not to exceed $500,000 shall be available for unforeseen emergencies of a confidential nature, to be allocated and expended under the direction of the Inspector General for Tax Administration; and of which not to exceed $1,500 shall be available for official reception and representation expenses. special inspector general for the troubled asset relief program salaries and expensesFor necessary expenses of the Office of the Special Inspector General in carrying out the provisions of the Emergency Economic Stabilization Act of 2008 (Public Law 110–343), $34,234,000. Financial Crimes Enforcement Network salaries and expensesFor necessary expenses of the Financial Crimes Enforcement Network, including hire of passenger motor vehicles; travel and training expenses of non-Federal and foreign government personnel to attend meetings and training concerned with domestic and foreign financial intelligence activities, law enforcement, and financial regulation; services authorized by 5 U.S.C. 3109; not to exceed $7,000 for official reception and representation expenses; and for assistance to Federal law enforcement agencies, with or without reimbursement, $108,661,000 (increased by $3,339,000), of which not to exceed $34,335,000 shall remain available until September 30, 2017. Treasury Forfeiture Fund  (RESCISSION)Of the unobligated balances available under this heading, $750,000,000 are rescinded. Bureau of the Fiscal Service Salaries and ExpensesFor necessary expenses of operations of the Bureau of the Fiscal Service, $348,184,000; of which not to exceed $4,210,000, to remain available until September 30, 2017, is for information systems modernization initiatives; and of which $5,000 shall be available for official reception and representation expenses.In addition, $165,000, to be derived from the Oil Spill Liability Trust Fund to reimburse administrative and personnel expenses for financial management of the Fund, as authorized by section 1012 of Public Law 101–380. Alcohol and Tobacco Tax and Trade Bureau salaries and expensesFor necessary expenses of carrying out section 1111 of the Homeland Security Act of 2002, including hire of passenger motor vehicles, $96,000,000; of which not to exceed $6,000 for official reception and representation expenses; not to exceed $50,000 for cooperative research and development programs for laboratory services; and provision of laboratory assistance to State and local agencies with or without reimbursement. United States Mint united states mint public enterprise fundPursuant to section 5136 of title 31, United States Code, the United States Mint is provided funding through the United States Mint Public Enterprise Fund for costs associated with the production of circulating coins, numismatic coins, and protective services, including both operating expenses and capital investments: Provided, That the aggregate amount of new liabilities and obligations incurred during fiscal year 2015 under such section 5136 for circulating coinage and protective service capital investments of the United States Mint shall not exceed $20,000,000. Community Development Financial Institutions Fund Program Account To carry out the Riegle Community Development and Regulatory Improvements Act of 1994 (subtitle A of title I of Public Law 103–325), including services authorized by section 3109 of title 5, United States Code, but at rates for individuals not to exceed the per diem rate equivalent to the rate for EX–3, $230,000,000 (increased by $500,000). Of the amount appropriated under this heading— (1)not less than $177,000,000 is available until September 30, 2016, for financial assistance and technical assistance under sections 108(a)(1)(A) and 108(a)(1)(B), respectively, of Public Law 103–325, of which up to $3,102,500 may be used for the cost of direct loans: Provided, That the cost of direct loans, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize gross obligations for the principal amount of direct loans not to exceed $25,000,000; 
(2)not less than $15,000,000 is available until September 30, 2016, for financial assistance, technical assistance, training and outreach programs, designed to benefit Native American, Native Hawaiian, and Alaskan Native communities and provided primarily through qualified community development lender organizations with experience and expertise in community development banking and lending in Indian country, Native American organizations, tribes and tribal organizations and other suitable providers; (3)not less than $18,000,000 is available until September 30, 2016, for the Bank Enterprise Award program; and 
(4)up to $20,000,000 may be used for administrative expenses, of which up to $300,000 for the administrative expenses of a direct loan program. Internal Revenue Service taxpayer servicesFor necessary expenses of the Internal Revenue Service to provide taxpayer services, including pre-filing assistance and education, filing and account services, taxpayer advocacy services, the operating expenses of the Taxpayer Advocate Service, and other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner, $2,130,000,000 (reduced by $1,000,000) (increased by $10,000,000), of which not less than $5,600,000 (increased by $2,800,000) shall be for the Tax Counseling for the Elderly Program, of which not less than $10,000,000 shall be available for low-income taxpayer clinic grants, and of which not less than $12,000,000, to remain available until September 30, 2016, shall be available for a Community Volunteer Income Tax Assistance matching grants program for tax return preparation assistance. enforcement For necessary expenses for tax enforcement activities of the Internal Revenue Service to determine and collect owed taxes, to provide legal and litigation support, to conduct criminal investigations, to enforce criminal statutes related to violations of internal revenue laws and other financial crimes, to purchase and hire passenger motor vehicles (31 U.S.C. 1343(b)), and to provide other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner, $4,950,000,000 (reduced by $1,000,000) (reduced by $2,000,000) (reduced by $353,000,000) (reduced by $788,111,800) (reduced by $10,000,000), of which not less than $60,257,000 shall be for the Interagency Crime and Drug Enforcement program. operations support For necessary expenses of the Internal Revenue Service to support taxpayer services and enforcement programs, including rent payments; facilities services; printing; postage; physical security; headquarters and other IRS-wide administration activities; research and statistics of income; telecommunications; information technology development, enhancement, operations, maintenance, and security; the hire of passenger motor vehicles (31 U.S.C. 1343(b)); the operations of the Internal Revenue Service Oversight Board; and other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner; $3,620,000,000 (reduced by $2,000,000), of which not to exceed $300,000,000 shall remain available until September 30, 2016, of which not to exceed $10,000 shall be for official reception and representation expenses: Provided, That not later than 30 days after the end of each quarter, the Internal Revenue Service shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate and the Comptroller General of the United States detailing the cost and schedule performance for its major information technology investments, including the purpose and life-cycle stages of the investments; the reasons for any cost and schedule variances; the risks of such investments and strategies the Internal Revenue Service is using to mitigate such risks; and the expected developmental milestones to be achieved and costs to be incurred in the next quarter: Provided further, That the Internal Revenue Service shall include, in its budget justification for fiscal year 2016, a summary of cost and schedule performance information for its major information technology systems. business systems modernization For necessary expenses of the Internal Revenue Service's business systems modernization program, $250,000,000, to remain available until September 30, 2017, for the capital asset acquisition of information technology systems, including management and related contractual costs of said acquisitions, including related Internal Revenue Service labor costs, and contractual costs associated with operations authorized by 5 U.S.C. 3109: Provided, That not later than 30 days after the end of each quarter, the Internal Revenue Service shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate and the Comptroller General of the United States detailing the cost and schedule performance for CADE 2 and Modernized e-File information technology investments, including the purposes and life-cycle stages of the investments; the reasons for any cost and schedule variances; the risks of such investments and the strategies the Internal Revenue Service is using to mitigate such risks; and the expected developmental milestones to be achieved and costs to be incurred in the next quarter. administrative provisions—internal revenue service (including transfer of funds)  101.Not to exceed 5 percent of any appropriation made available in this Act to the Internal Revenue Service may be transferred to any other Internal Revenue Service appropriation upon the advance approval of the Committees on Appropriations.  
102.The Internal Revenue Service shall maintain an employee training program, which shall include the following topics: taxpayers' rights, dealing courteously with taxpayers, cross-cultural relations, ethics, and the impartial application of tax law.  103.The Internal Revenue Service shall institute and enforce policies and procedures that will safeguard the confidentiality of taxpayer information and protect taxpayers against identity theft.  
104.Funds made available by this or any other Act to the Internal Revenue Service shall be available for improved facilities and increased staffing to provide sufficient and effective 1–800 help line service for taxpayers. The Commissioner shall continue to make improvements to the Internal Revenue Service 1–800 help line service a priority and allocate resources necessary to enhance the response time to taxpayer communications, particularly with regard to victims of tax-related crimes. 105.None of the funds made available to the Internal Revenue Service by this Act may be used to make a video unless the Service-Wide Video Editorial Board determines in advance that making the video is appropriate, taking into account the cost, topic, tone, and purpose of the video.  
106.The Internal Revenue Service shall issue a notice of confirmation of any address change relating to an employer making employment tax payments, and such notice shall be sent to both the employer's former and new address and an officer or employee of the Internal Revenue Service shall give special consideration to an offer-in-compromise from a taxpayer who has been the victim of fraud by a third party payroll tax preparer. 107.None of the funds made available under this Act may be used by the Internal Revenue Service to target citizens of the United States for exercising any right guaranteed under the First Amendment to the Constitution of the United States. 
108.None of the funds made available in this Act may be used by the Internal Revenue Service to target groups for regulatory scrutiny based on their ideological beliefs.  109.None of funds made available by this Act to the Internal Revenue Service shall be obligated or expended on conferences that do not adhere to the procedures, verification processes, documentation requirements, and policies issued by the Chief Financial Officer, Human Capital Office, and Agency-Wide Shared Services as a result of the recommendations in the report published on May 31, 2013, by the Treasury Inspector General for Tax Administration entitled “Review of the August 2010 Small Business/Self-Employed Division's Conference in Anaheim, California” (Reference Number 2013–10–037). 
110.None of the funds made available by this Act may be used to pay the salaries or expenses of any individual to carry out any transfer of funds to the Internal Revenue Service under the Patient Protection and Affordable Care Act (Public Law 111–148) or the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152). 111.None of the funds made available by this Act may be used by the Internal Revenue Service to implement or enforce section 5000A of the Internal Revenue Code of 1986, section 6055 of such Code, section 1502(c) of the Patient Protection and Affordable Care Act (Public Law 111–148), or any amendments made by section 1502(b) of such Act. 
112.None of the funds made available in this Act to the Internal Revenue Service may be obligated or expended under any bonus, award, or recognition program that does not consider, with respect to determining whether an employee should receive such program funds, the conduct and Federal tax compliance of such employee.Administrative Provisions—Department of the Treasury(including transfers of funds) 113.Appropriations to the Department of the Treasury in this Act shall be available for uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901), including maintenance, repairs, and cleaning; purchase of insurance for official motor vehicles operated in foreign countries; purchase of motor vehicles without regard to the general purchase price limitations for vehicles purchased and used overseas for the current fiscal year; entering into contracts with the Department of State for the furnishing of health and medical services to employees and their dependents serving in foreign countries; and services authorized by 5 U.S.C. 3109. 
114.Not to exceed 2 percent of any appropriations in this title made available under the headings Departmental Offices—Salaries and Expenses, Office of Inspector General, Special Inspector General for the Troubled Asset Relief Program, Financial Crimes Enforcement Network, Bureau of the Fiscal Service, Alcohol and Tobacco Tax and Trade Bureau and Community Development Financial Institutions Fund Program Account may be transferred between such appropriations upon the advance approval of the Committees on Appropriations of the House of Representatives and the Senate: Provided, That no transfer under this section may increase or decrease any such appropriation by more than 2 percent. 115.Not to exceed 2 percent of any appropriation made available in this Act to the Internal Revenue Service may be transferred to the Treasury Inspector General for Tax Administration's appropriation upon the advance approval of the Committees on Appropriations of the House of Representatives and the Senate: Provided, That no transfer may increase or decrease any such appropriation by more than 2 percent. 
116.None of the funds appropriated in this Act or otherwise available to the Department of the Treasury or the Bureau of Engraving and Printing may be used to redesign the $1 Federal Reserve note. 117.The Secretary of the Treasury may transfer funds from the Bureau of the Fiscal Service-Salaries and Expenses to the Debt Collection Fund as necessary to cover the costs of debt collection: Provided, That such amounts shall be reimbursed to such salaries and expenses account from debt collections received in the Debt Collection Fund. 
118.None of the funds appropriated or otherwise made available by this or any other Act may be used by the United States Mint to construct or operate any museum without the explicit approval of the Committees on Appropriations of the House of Representatives and the Senate, the House Committee on Financial Services, and the Senate Committee on Banking, Housing, and Urban Affairs. 119.None of the funds appropriated or otherwise made available by this or any other Act or source to the Department of the Treasury, the Bureau of Engraving and Printing, and the United States Mint, individually or collectively, may be used to consolidate any or all functions of the Bureau of Engraving and Printing and the United States Mint without the explicit approval of the House Committee on Financial Services; the Senate Committee on Banking, Housing, and Urban Affairs; and the Committees on Appropriations of the House of Representatives and the Senate. 
120.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for the Department of the Treasury's intelligence or intelligence related activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2015 until the enactment of the Intelligence Authorization Act for Fiscal Year 2015. 121.Not to exceed $5,000 shall be made available from the Bureau of Engraving and Printing's Industrial Revolving Fund for necessary official reception and representation expenses. 
122.The Secretary of the Treasury shall submit a Capital Investment Plan to the Committees on Appropriations of the Senate and the House of Representatives not later than 30 days following the submission of the annual budget submitted by the President: Provided, That such Capital Investment Plan shall include capital investment spending from all accounts within the Department of the Treasury, including but not limited to the Department-wide Systems and Capital Investment Programs account, Treasury Franchise Fund account, and the Treasury Forfeiture Fund account: Provided further, That such Capital Investment Plan shall include expenditures occurring in previous fiscal years for each capital investment project that has not been fully completed. 123. (a)Not later than 2 weeks after the end of each quarter, the Office of Financial Stability and the Office of Financial Research shall submit reports on their activities to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Financial Services of the House of Representatives and the Senate Committee on Banking, Housing, and Urban Affairs. 
(b) The reports required under subsection (a) shall include— (1)the obligations made during the previous quarter by object class, office, and activity; 
(2) the estimated obligations for the remainder of the fiscal year by object class, office, and activity; (3) the number of full-time equivalents within each office during the previous quarter; 
(4) the estimated number of full-time equivalents within each office for the remainder of the fiscal year; and (5) actions taken to achieve the goals, objectives, and performance measures of each office. 
(c)At the request of any such Committees specified in subsection (a), the Office of Financial Stability and the Office of Financial Research shall make officials available to testify on the contents of the reports required under subsection (a).  124.Within 45 days after the date of enactment of this Act, the Secretary of the Treasury shall submit an itemized report to the Committees on Appropriations of the House of Representatives and the Senate on the amount of total funds charged to each office by the Franchise Fund including the amount charged for each service provided by the Franchise Fund to each office, a detailed description of the services, a detailed explanation of how each charge for each service is calculated, and a description of the role customers have in governing in the Franchise Fund. 
125. 
(a)Section 155 of Public Law 111–203 is amended as follows: (1)In subsection (b)— 
(A)in paragraph (1)— (i)by striking immediately; and 
(ii)by inserting as provided for in appropriations Acts after to the Office; (B)by striking paragraph (2); and 
(C)by redesignating paragraph (3) as paragraph (2). (2)In subsection (d), by striking the heading and inserting Assessment schedule.—. 
(b)The amendments made by subsection (a) shall take effect on October 1, 2015. 126.None of the funds made available in this Act may be used to approve, license, facilitate, authorize, or otherwise allow, whether by general or specific license, travel-related or other transactions incident to non-academic educational exchanges described in section 515.565(b)(2) of title 31, Code of Federal Regulations. 
127. 
(a)The Secretary of the Treasury and the Secretary of Homeland Security shall provide a joint report not later than 90 days after the enactment of this Act regarding travel pursuant to sections 515.560(a)(1), 515.560(c)(4)(i), and 515.561 of title 31, Code of Federal Regulations. (b)Such report shall include, for each fiscal year beginning with 2007 under the aforementioned category of travel— 
(1)number of travelers; average duration of stay for each trip; (2)average amount of United States dollars spent per traveler; 
(3)number of return trips per year; and (4)total sum of United States dollars spent collectively in each fiscal year. 
128.During fiscal year 2015— (1)none of the funds made available in this or any other Act may be used by the Department of the Treasury, including the Internal Revenue Service, to issue, revise, or finalize any regulation, revenue ruling, or other guidance not limited to a particular taxpayer relating to the standard which is used to determine whether an organization is operated exclusively for the promotion of social welfare for purposes of section 501(c)(4) of the Internal Revenue Code of 1986 (including the proposed regulations published at 78 Fed. Reg. 71535 (November 29, 2013)); and 
(2)the standard and definitions as in effect on January 1, 2010, which are used to make such determinations shall apply after the date of the enactment of this Act for purposes of determining status under section 501(c)(4) of such Code of organizations created on, before, or after such date. 129.None of the funds appropriated or otherwise made available in this Act may be obligated or expended to provide for the enforcement of any rule, regulation, policy, or guideline implemented pursuant to the Department of the Treasury Guidance for United States Positions on MDBs Engaging with Developing Countries on Coal-Fired Power Generation dated October 29, 2013, when enforcement of such rule, regulation, policy, or guideline would prohibit, or have the effect of prohibiting, the carrying out of any coal-fired or other power-generation project the purpose of which is to increase exports of goods and services from the United States or prevent the loss of jobs from the United States. 
130.The Secretary of the Treasury, in consultation with the appropriate agencies, departments, bureaus, and commissions that have expertise in terrorism and complex financial instruments, shall provide a report to the Committees on Appropriations of the House of Representatives and Senate, the Committee on Financial Services of the House of Representatives, and the Committee on Banking, Housing, and Urban Affairs of the Senate not later than 90 days after the date of enactment of this Act on economic warfare and financial terrorism. 131.Each calendar month beginning after the date of the enactment of this Act, the Secretary of the Treasury shall submit to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Ways and Means of the House of Representatives, and the Committee on Finance of the Senate an accounting of the number of individuals who have not paid the full amount of any premium owed for the preceding month for coverage under a qualified health plan that was enrolled in through an Exchange under title I of the Patient Protection and Affordable Care Act.  This title may be cited as the Department of the Treasury Appropriations Act, 2015.  IIExecutive office of the president and funds appropriated to the president The White House salaries and expensesFor necessary expenses for the White House as authorized by law, including not to exceed $3,850,000 for services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 105; subsistence expenses as authorized by 3 U.S.C. 105, which shall be expended and accounted for as provided in that section; hire of passenger motor vehicles, and travel (not to exceed $100,000 to be expended and accounted for as provided by 3 U.S.C. 103); and not to exceed $19,000 for official reception and representation expenses, to be available for allocation within the Executive Office of the President; and for necessary expenses of the Office of Policy Development, including services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 107, $55,000,000. Executive Residence at the White House operating expensesFor necessary expenses of the Executive Residence at the White House, $12,700,000, to be expended and accounted for as provided by 3 U.S.C. 105, 109, 110, and 112–114. reimbursable expenses For the reimbursable expenses of the Executive Residence at the White House, such sums as may be necessary: Provided, That all reimbursable operating expenses of the Executive Residence shall be made in accordance with the provisions of this paragraph: Provided further, That, notwithstanding any other provision of law, such amount for reimbursable operating expenses shall be the exclusive authority of the Executive Residence to incur obligations and to receive offsetting collections, for such expenses: Provided further, That the Executive Residence shall require each person sponsoring a reimbursable political event to pay in advance an amount equal to the estimated cost of the event, and all such advance payments shall be credited to this account and remain available until expended: Provided further, That the Executive Residence shall require the national committee of the political party of the President to maintain on deposit $25,000, to be separately accounted for and available for expenses relating to reimbursable political events sponsored by such committee during such fiscal year: Provided further, That the Executive Residence shall ensure that a written notice of any amount owed for a reimbursable operating expense under this paragraph is submitted to the person owing such amount within 60 days after such expense is incurred, and that such amount is collected within 30 days after the submission of such notice: Provided further, That the Executive Residence shall charge interest and assess penalties and other charges on any such amount that is not reimbursed within such 30 days, in accordance with the interest and penalty provisions applicable to an outstanding debt on a United States Government claim under 31 U.S.C. 3717: Provided further, That each such amount that is reimbursed, and any accompanying interest and charges, shall be deposited in the Treasury as miscellaneous receipts: Provided further, That the Executive Residence shall prepare and submit to the Committees on Appropriations, by not later than 90 days after the end of the fiscal year covered by this Act, a report setting forth the reimbursable operating expenses of the Executive Residence during the preceding fiscal year, including the total amount of such expenses, the amount of such total that consists of reimbursable official and ceremonial events, the amount of such total that consists of reimbursable political events, and the portion of each such amount that has been reimbursed as of the date of the report: Provided further, That the Executive Residence shall maintain a system for the tracking of expenses related to reimbursable events within the Executive Residence that includes a standard for the classification of any such expense as political or nonpolitical: Provided further, That no provision of this paragraph may be construed to exempt the Executive Residence from any other applicable requirement of subchapter I or II of chapter 37 of title 31, United States Code. White House Repair and Restoration For the repair, alteration, and improvement of the Executive Residence at the White House pursuant to 3 U.S.C. 105(d), $500,000, to remain available until expended, for required maintenance, resolution of safety and health issues, and continued preventative maintenance. Council of Economic Advisers salaries and expensesFor necessary expenses of the Council of Economic Advisers in carrying out its functions under the Employment Act of 1946 (15 U.S.C. 1021 et seq.), $3,765,000. National Security Council and Homeland Security Council salaries and expensesFor necessary expenses of the National Security Council and the Homeland Security Council, including services as authorized by 5 U.S.C. 3109, $12,600,000. Office of Administration salaries and expensesFor necessary expenses of the Office of Administration, including services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 107, and hire of passenger motor vehicles, $111,000,000, of which not to exceed $12,006,000 shall remain available until expended for continued modernization of the information technology infrastructure within the Executive Office of the President. Office of Management and Budget salaries and expensesFor necessary expenses of the Office of Management and Budget, including hire of passenger motor vehicles and services as authorized by 5 U.S.C. 3109, to carry out the provisions of chapter 35 of title 44, United States Code, and to prepare and submit the budget of the United States Government, in accordance with section 1105(a) of title 31, United States Code, $89,300,000, of which not to exceed $3,000 shall be available for official representation expenses: Provided, That none of the funds appropriated in this Act for the Office of Management and Budget may be used for the purpose of reviewing any agricultural marketing orders or any activities or regulations under the provisions of the Agricultural Marketing Agreement Act of 1937 (7 U.S.C. 601 et seq.): Provided further, That none of the funds made available for the Office of Management and Budget by this Act may be expended for the altering of the transcript of actual testimony of witnesses, except for testimony of officials of the Office of Management and Budget, before the Committees on Appropriations or their subcommittees: Provided further, That none of the funds provided in this or prior Acts shall be used, directly or indirectly, by the Office of Management and Budget, for evaluating or determining if water resource project or study reports submitted by the Chief of Engineers acting through the Secretary of the Army are in compliance with all applicable laws, regulations, and requirements relevant to the Civil Works water resource planning process: Provided further, That the Office of Management and Budget shall have not more than 60 days in which to perform budgetary policy reviews of water resource matters on which the Chief of Engineers has reported: Provided further, That the Director of the Office of Management and Budget shall notify the appropriate authorizing and appropriating committees when the 60-day review is initiated: Provided further, That if water resource reports have not been transmitted to the appropriate authorizing and appropriating committees within 15 days after the end of the Office of Management and Budget review period based on the notification from the Director, Congress shall assume Office of Management and Budget concurrence with the report and act accordingly: Provided further, That the Director of the Office of Management and Budget shall: (1) consult with each standing committee in the House of Representatives and the Senate with respect to the number of printed and electronic copies (including the appendix, historical tables, and analytical perspectives) of the President's fiscal year 2016 budget request that each such committee requires; and (2) provide, using the funds made available under this heading, each such committee with the requisite number of copies by no later than the date that the President submits such budget to Congress pursuant to section 1105 of title 31, United States Code: Provided further, That of the amounts made available under this heading, $52,000,000 shall not be available for obligation until the President submits to Congress the budget of the United States Government for fiscal year 2016, in accordance with section 1105(a) of title 31, United States Code. Office of National Drug Control Policy salaries and expenses For necessary expenses of the Office of National Drug Control Policy; for research activities pursuant to the Office of National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469); not to exceed $10,000 for official reception and representation expenses; and for participation in joint projects or in the provision of services on matters of mutual interest with nonprofit, research, or public organizations or agencies, with or without reimbursement, $22,000,000: Provided, That the Office is authorized to accept, hold, administer, and utilize gifts, both real and personal, public and private, without fiscal year limitation, for the purpose of aiding or facilitating the work of the Office. Federal Drug Control Programs high intensity drug trafficking areas program (including transfers of funds)For necessary expenses of the Office of National Drug Control Policy's High Intensity Drug Trafficking Areas Program, $245,000,000, to remain available until September 30, 2016, for drug control activities consistent with the approved strategy for each of the designated High Intensity Drug Trafficking Areas (HIDTAs), of which not less than 51 percent shall be transferred to State and local entities for drug control activities and shall be obligated not later than 120 days after enactment of this Act: Provided, That up to 49 percent may be transferred to Federal agencies and departments in amounts determined by the Director of the Office of National Drug Control Policy, of which up to $2,700,000 may be used for auditing services and associated activities: Provided further, That, notwithstanding the requirements of Public Law 106–58, any unexpended funds obligated prior to fiscal year 2013 may be used for any other approved activities of that HIDTA, subject to reprogramming requirements: Provided further, That each HIDTA designated as of September 30, 2014, shall be funded at not less than the fiscal year 2014 base level, unless the Director submits to the Committees on Appropriations of the House of Representatives and the Senate justification for changes to those levels based on clearly articulated priorities and published Office of National Drug Control Policy performance measures of effectiveness: Provided further, That the Director shall notify the Committees on Appropriations of the initial allocation of fiscal year 2015 funding among HIDTAs not later than 45 days after enactment of this Act, and shall notify the Committees of planned uses of discretionary HIDTA funding, as determined in consultation with the HIDTA Directors, not later than 90 days after enactment of this Act.  other federal drug control programs (including transfers of funds)For other drug control activities authorized by the Office of National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469), $108,250,000, to remain available until expended, which shall be available as follows: $95,000,000 for the Drug-Free Communities Program, of which $2,000,000 shall be made available as directed by section 4 of Public Law 107–82, as amended by Public Law 109–469 (21 U.S.C. 1521 note); $1,400,000 for drug court training and technical assistance; $8,600,000 for anti-doping activities; $2,000,000 for the United States membership dues to the World Anti-Doping Agency; and $1,250,000 shall be made available as directed by section 1105 of Public Law 109–469: Provided, That amounts made available under this heading may be transferred to other Federal departments and agencies to carry out such activities.  Information Technology Oversight and Reform   (including transfer of funds) For necessary expenses for the furtherance of integrated, efficient, secure, and effective uses of information technology in the Federal Government, $9,000,000, to remain available until expended:  Provided, That the Director of the Office of Management and Budget may transfer these funds to one or more other agencies to carry out projects to meet these purposes:  Provided further, That the Director of the Office of Management and Budget shall submit quarterly reports not later than 45 days after the end of each quarter to the Committees on Appropriations of the House of Representatives and the Senate and the Government Accountability Office identifying the savings achieved by the Office of Management and Budget's government-wide information technology reform efforts:  Provided further, That such reports shall include savings identified by fiscal year, agency, and appropriation.Special Assistance to the President salaries and expensesFor necessary expenses to enable the Vice President to provide assistance to the President in connection with specially assigned functions; services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 106, including subsistence expenses as authorized by 3 U.S.C. 106, which shall be expended and accounted for as provided in that section; and hire of passenger motor vehicles, $4,200,000. Official Residence of the Vice President operating expenses (including transfer of funds)For the care, operation, refurnishing, improvement, and to the extent not otherwise provided for, heating and lighting, including electric power and fixtures, of the official residence of the Vice President; the hire of passenger motor vehicles; and not to exceed $81,000 pursuant to 3 U.S.C. 106(b)(2), $290,000: Provided, That advances, repayments, or transfers from this appropriation may be made to any department or agency for expenses of carrying out such activities. Administrative Provisions—Executive Office of the President and Funds Appropriated to the President (including transfer of funds)  201. From funds made available in this Act under the headings The White House, Executive Residence at the White House, White House Repair and Restoration, Council of Economic Advisers, National Security Council and Homeland Security Council, Office of Administration, Special Assistance to the President, and Official Residence of the Vice President, the Director of the Office of Management and Budget (or such other officer as the President may designate in writing), may, with advance approval of the Committees on Appropriations of the House of Representatives and the Senate, transfer not to exceed 10 percent of any such appropriation to any other such appropriation, to be merged with and available for the same time and for the same purposes as the appropriation to which transferred: Provided, That the amount of an appropriation shall not be increased by more than 50 percent by such transfers: Provided further, That no amount shall be transferred from Special Assistance to the President or Official Residence of the Vice President without the approval of the Vice President. 
202.Within 90 days after the date of enactment of this section, the Director of the Office of Management and Budget shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate on the costs of implementing the Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203). Such report shall include—  (1) the estimated mandatory and discretionary obligations of funds through fiscal year 2019, by Federal agency and by fiscal year, including— 
 (A) the estimated obligations by cost inputs such as rent, information technology, contracts, and personnel;   (B) the methodology and data sources used to calculate such estimated obligations; and  
 (C) the specific section of such Act that requires the obligation of funds; and    (2) the estimated receipts through fiscal year 2019 from assessments, user fees, and other fees by the Federal agency making the collections, by fiscal year, including— 
 (A) the methodology and data sources used to calculate such estimated collections; and   (B) the specific section of such Act that authorizes the collection of funds. 
203.None of funds made available in this Act may be used to pay the salaries and expenses of any officer or employee of the Executive Office of the President to prepare, sign, or approve statements abrogating legislation passed by the House of Representatives and the Senate and signed by the President. 204.None of the funds made available by this Act may be used to pay the salaries and expenses of any officer or employee of the Executive Office of the President to prepare or implement an Executive order that contravenes existing law. 
205. 
(a)During fiscal year 2015, any Executive order issued by the President shall include a statement from the Director of the Office of Management and Budget on the budgetary impact of the Executive order.  (b)Any such statement shall include— 
(1)a narrative summary of the costs and revenue impacts of such order on the Federal Government; (2)the impact on mandatory and discretionary obligations and outlays, listed by Federal agency, for each year in the 5-fiscal year period beginning in fiscal year 2015; and 
(3)the impact on revenues of the Federal Government over the 5-fiscal year period beginning in fiscal year 2015. (c)If an Executive order is issued during fiscal year 2015 due to a national emergency, the Director of the Office of Management and Budget may issue the statement required by subsection (a) not later than 15 days after the date that the Executive order is issued.   
This title may be cited as the Executive Office of the President Appropriations Act, 2015. IIIThe judiciary Supreme Court of the United States salaries and expenses For expenses necessary for the operation of the Supreme Court, as required by law, excluding care of the building and grounds, including hire of passenger motor vehicles as authorized by 31 U.S.C. 1343 and 1344; not to exceed $10,000 for official reception and representation expenses; and for miscellaneous expenses, to be expended as the Chief Justice may approve, $74,937,000, of which $2,000,000 shall remain available until expended. In addition, there are appropriated such sums as may be necessary under current law for the salaries of the chief justice and associate justices of the court. care of the building and grounds For such expenditures as may be necessary to enable the Architect of the Capitol to carry out the duties imposed upon the Architect by 40 U.S.C. 6111 and 6112, $11,640,000, to remain available until expended. United States Court of Appeals for the Federal Circuit salaries and expensesFor salaries of officers and employees, and for necessary expenses of the court, as authorized by law, $30,192,000. In addition, there are appropriated such sums as may be necessary under current law for the salaries of the chief judge and judges of the court. United States Court of International Trade salaries and expensesFor salaries of officers and employees of the court, services, and necessary expenses of the court, as authorized by law, $17,807,000. In addition, there are appropriated such sums as may be necessary under current law for the salaries of the chief judge and judges of the court. Courts of Appeals, District Courts, and Other Judicial Services salaries and expensesFor the salaries of judges of the United States Court of Federal Claims, magistrate judges, and all other officers and employees of the Federal Judiciary not otherwise specifically provided for, necessary expenses of the courts, and the purchase, rental, repair, and cleaning of uniforms for Probation and Pretrial Services Office staff, as authorized by law, $4,784,659,000 (increased by $42,000,000) (including the purchase of firearms and ammunition); of which not to exceed $27,817,000 shall remain available until expended for space alteration projects and for costs related to new space alteration and construction projects; and of which not to exceed $10,000,000 shall remain available until September 30, 2016, for the Integrated Workplace Initiative: Provided, That the amount provided for the Integrated Workplace Initiative shall not be available for obligation until the Director of the Administrative Office of the United States Courts submits a report to the Committees on Appropriations of the House of Representatives and the Senate showing that the estimated cost savings resulting from the Initiative will exceed the estimated amounts obligated for the Initiative.In addition, there are appropriated such sums as may be necessary under current law for the salaries of circuit and district judges (including judges of the territorial courts of the United States), bankruptcy judges, and justices and judges retired from office or from regular active service. In addition, for expenses of the United States Court of Federal Claims associated with processing cases under the National Childhood Vaccine Injury Act of 1986 (Public Law 99–660), not to exceed $5,423,000, to be appropriated from the Vaccine Injury Compensation Trust Fund.defender services For the operation of Federal Defender organizations; the compensation and reimbursement of expenses of attorneys appointed to represent persons under 18 U.S.C. 3006A and 3599, and for the compensation and reimbursement of expenses of persons furnishing investigative, expert, and other services for such representations as authorized by law; the compensation (in accordance with the maximums under 18 U.S.C. 3006A) and reimbursement of expenses of attorneys appointed to assist the court in criminal cases where the defendant has waived representation by counsel; the compensation and reimbursement of expenses of attorneys appointed to represent jurors in civil actions for the protection of their employment, as authorized by 28 U.S.C. 1875(d)(1); the compensation and reimbursement of expenses of attorneys appointed under 18 U.S.C. 983(b)(1) in connection with certain judicial civil forfeiture proceedings; the compensation and reimbursement of travel expenses of guardians ad litem appointed under 18 U.S.C. 4100(b); and for necessary training and general administrative expenses, $1,044,394,000, to remain available until expended. fees of jurors and commissioners For fees and expenses of jurors as authorized by 28 U.S.C. 1871 and 1876; compensation of jury commissioners as authorized by 28 U.S.C. 1863; and compensation of commissioners appointed in condemnation cases pursuant to rule 71.1(h) of the Federal Rules of Civil Procedure (28 U.S.C. Appendix Rule 71.1(h)), $55,827,000, to remain available until expended: Provided, That the compensation of land commissioners shall not exceed the daily equivalent of the highest rate payable under 5 U.S.C. 5332. court security (including transfers of funds)For necessary expenses, not otherwise provided for, incident to the provision of protective guard services for United States courthouses and other facilities housing Federal court operations, and the procurement, installation, and maintenance of security systems and equipment for United States courthouses and other facilities housing Federal court operations, including building ingress-egress control, inspection of mail and packages, directed security patrols, perimeter security, basic security services provided by the Federal Protective Service, and other similar activities as authorized by section 1010 of the Judicial Improvement and Access to Justice Act (Public Law 100–702), $525,763,000, of which not to exceed $15,000,000 shall remain available until expended, to be expended directly or transferred to the United States Marshals Service, which shall be responsible for administering the Judicial Facility Security Program consistent with standards or guidelines agreed to by the Director of the Administrative Office of the United States Courts and the Attorney General. Administrative Office of the United States Courts salaries and expensesFor necessary expenses of the Administrative Office of the United States Courts as authorized by law, including travel as authorized by 31 U.S.C. 1345, hire of a passenger motor vehicle as authorized by 31 U.S.C. 1343(b), advertising and rent in the District of Columbia and elsewhere, $82,824,000, of which not to exceed $8,500 is authorized for official reception and representation expenses. Federal Judicial Center salaries and expensesFor necessary expenses of the Federal Judicial Center, as authorized by Public Law 90–219, $26,724,000; of which $1,800,000 shall remain available through September 30, 2016, to provide education and training to Federal court personnel; and of which not to exceed $1,500 is authorized for official reception and representation expenses.  United States Sentencing Commission salaries and expensesFor the salaries and expenses necessary to carry out the provisions of chapter 58 of title 28, United States Code, $16,556,000, of which not to exceed $1,000 is authorized for official reception and representation expenses. Administrative Provisions—The Judiciary (including transfer of funds)  
 301. Appropriations and authorizations made in this title which are available for salaries and expenses shall be available for services as authorized by 5 U.S.C. 3109.   302. Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Judiciary in this Act may be transferred between such appropriations, but no such appropriation, except Courts of Appeals, District Courts, and Other Judicial Services, Defender Services and Courts of Appeals, District Courts, and Other Judicial Services, Fees of Jurors and Commissioners, shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under sections 604 and 608 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in section 608.  
 303. Notwithstanding any other provision of law, the salaries and expenses appropriation for Courts of Appeals, District Courts, and Other Judicial Services shall be available for official reception and representation expenses of the Judicial Conference of the United States: Provided, That such available funds shall not exceed $11,000 and shall be administered by the Director of the Administrative Office of the United States Courts in the capacity as Secretary of the Judicial Conference.   304. Section 3314(a) of title 40, United States Code, shall be applied by substituting Federal for executive each place it appears.  
 305. In accordance with 28 U.S.C. 561–569, and notwithstanding any other provision of law, the United States Marshals Service shall provide, for such courthouses as its Director may designate in consultation with the Director of the Administrative Office of the United States Courts, for purposes of a pilot program, the security services that 40 U.S.C. 1315 authorizes the Department of Homeland Security to provide, except for the services specified in 40 U.S.C. 1315(b)(2)(E). For building-specific security services at these courthouses, the Director of the Administrative Office of the United States Courts shall reimburse the United States Marshals Service rather than the Department of Homeland Security.   306. (a)Section 203(c) of the Judicial Improvements Act of 1990 (Public Law 101–650; 28 U.S.C. 133 note), is amended in the second sentence (relating to the District of Kansas) following paragraph (12), by striking 23 years and 6 months and inserting 24 years and 6 months. 
(b)Section 406 of the Transportation, Treasury, Housing and Urban Development, the Judiciary, the District of Columbia, and Independent Agencies Appropriations Act, 2006 (Public Law 109–115; 119 Stat. 2470; 28 U.S.C. 133 note) is amended in the second sentence (relating to the eastern District of Missouri) by striking 21 years and 6 months and inserting 22 years and 6 months.   (c) Section 312(c)(2) of the 21st Century Department of Justice Appropriations Authorization Act (Public Law 107–273; 28 U.S.C. 133 note), is amended— 
 (1)in the first sentence by striking 12 years and inserting 13 years;    (2)in the second sentence (relating to the central District of California), by striking 11 years and 6 months and inserting 12 years and 6 months; and 
(3)in the third sentence (relating to the western District of North Carolina), by striking 10 years and inserting 11 years. 307.Section 84(b) of title 28, United States Code, is amended in the second sentence by inserting Bakersfield, after shall be held at.   
This title may be cited as the Judiciary Appropriations Act, 2015. IVDistrict of columbia Federal Funds federal payment for resident tuition supportFor a Federal payment to the District of Columbia, to be deposited into a dedicated account, for a nationwide program to be administered by the Mayor, for District of Columbia resident tuition support, $20,000,000, to remain available until expended: Provided, That such funds, including any interest accrued thereon, may be used on behalf of eligible District of Columbia residents to pay an amount based upon the difference between in-State and out-of-State tuition at public institutions of higher education, or to pay up to $2,500 each year at eligible private institutions of higher education: Provided further, That the awarding of such funds may be prioritized on the basis of a resident's academic merit, the income and need of eligible students and such other factors as may be authorized: Provided further, That the District of Columbia government shall maintain a dedicated account for the Resident Tuition Support Program that shall consist of the Federal funds appropriated to the Program in this Act and any subsequent appropriations, any unobligated balances from prior fiscal years, and any interest earned in this or any fiscal year: Provided further, That the account shall be under the control of the District of Columbia Chief Financial Officer, who shall use those funds solely for the purposes of carrying out the Resident Tuition Support Program: Provided further, That the Office of the Chief Financial Officer shall provide a quarterly financial report to the Committees on Appropriations of the House of Representatives and the Senate for these funds showing, by object class, the expenditures made and the purpose therefor. federal payment for emergency planning and security costs in the district of columbiaFor a Federal payment of necessary expenses, as determined by the Mayor of the District of Columbia in written consultation with the elected county or city officials of surrounding jurisdictions, $10,000,000, to remain available until expended, for the costs of providing public safety at events related to the presence of the National Capital in the District of Columbia, including support requested by the Director of the United States Secret Service in carrying out protective duties under the direction of the Secretary of Homeland Security, and for the costs of providing support to respond to immediate and specific terrorist threats or attacks in the District of Columbia or surrounding jurisdictions. federal payment to the district of columbia courtsFor salaries and expenses for the District of Columbia Courts, $234,400,000 to be allocated as follows: for the District of Columbia Court of Appeals, $13,400,000, of which not to exceed $2,500 is for official reception and representation expenses; for the Superior Court of the District of Columbia, $115,000,000, of which not to exceed $2,500 is for official reception and representation expenses; for the District of Columbia Court System, $70,000,000, of which not to exceed $2,500 is for official reception and representation expenses; and $36,000,000, to remain available until September 30, 2016, for capital improvements for District of Columbia courthouse facilities: Provided, That funds made available for capital improvements shall be expended consistent with the District of Columbia Courts master plan study and facilities condition assessment: Provided further, That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of other Federal agencies: Provided further, That, 30 days after providing written notice to the Committees on Appropriations of the House of Representatives and the Senate, the District of Columbia Courts may reallocate not more than $6,000,000 of the funds provided under this heading among the items and entities funded under this heading: Provided further, That, the Joint Committee on Judicial Administration in the District of Columbia may, by regulation, establish a program substantially similar to the program set forth in subchapter II of chapter 35 of title 5, United States Code, for employees of the District of Columbia Courts. federal payment for defender services in district of columbia courts For payments authorized under section 11–2604 and section 11–2605, D.C. Official Code (relating to representation provided under the District of Columbia Criminal Justice Act), payments for counsel appointed in proceedings in the Family Court of the Superior Court of the District of Columbia under chapter 23 of title 16, D.C. Official Code, or pursuant to contractual agreements to provide guardian ad litem representation, training, technical assistance, and such other services as are necessary to improve the quality of guardian ad litem representation, payments for counsel appointed in adoption proceedings under chapter 3 of title 16, D.C. Official Code, and payments authorized under section 21–2060, D.C. Official Code (relating to services provided under the District of Columbia Guardianship, Protective Proceedings, and Durable Power of Attorney Act of 1986), $49,890,000, to remain available until expended: Provided, That funds provided under this heading shall be administered by the Joint Committee on Judicial Administration in the District of Columbia: Provided further, That, notwithstanding any other provision of law, this appropriation shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for expenses of other Federal agencies. federal payment to the court services and offender supervision agency for the district of columbia For salaries and expenses, including the transfer and hire of motor vehicles, of the Court Services and Offender Supervision Agency for the District of Columbia, as authorized by the National Capital Revitalization and Self-Government Improvement Act of 1997, $228,500,000, of which not to exceed $2,000 is for official reception and representation expenses related to Community Supervision and Pretrial Services Agency program, of which not to exceed $25,000 is for dues and assessments relating to the implementation of the Court Services and Offender Supervision Agency Interstate Supervision Act of 2002; of which $169,000,000 shall be for necessary expenses of Community Supervision and Sex Offender Registration, to include expenses relating to the supervision of adults subject to protection orders or the provision of services for or related to such persons, of which up to $6,990,000 shall remain available until September 30, 2017, for the relocation of an offender supervision field office; and of which $59,500,000 shall be available to the Pretrial Services Agency: Provided, That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of other Federal agencies: Provided further, That amounts under this heading may be used for programmatic incentives for offenders and defendants successfully meeting terms of supervision: Provided further, That the Director is authorized to accept and use gifts in the form of in-kind contributions of the following: space and hospitality to support offender and defendant programs; equipment, supplies, and vocational training services necessary to sustain, educate, and train offenders and defendants, including their dependent children; and programmatic incentives for offenders and defendants meeting terms of supervision: Provided further, That the Director shall keep accurate and detailed records of the acceptance and use of any gift under the previous proviso, and shall make such records available for audit and public inspection: Provided further, That the Court Services and Offender Supervision Agency Director is authorized to accept and use reimbursement from the District of Columbia Government for space and services provided on a cost reimbursable basis. federal payment to the district of columbia public defender serviceFor salaries and expenses, including the transfer and hire of motor vehicles, of the District of Columbia Public Defender Service, as authorized by the National Capital Revitalization and Self-Government Improvement Act of 1997, $41,000,000: Provided, That, notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of Federal agencies: Provided further, That, notwithstanding section 1342 of title 31, United States Code, and in addition to the authority provided by section 307(b) of the District of Columbia Court Reform and Criminal Procedure Act (sec. 2–1607(b), D.C. Official Code), upon approval of the Board of Trustees of the District of Columbia Public Defender Service, the District of Columbia Public Defender Service may accept and use voluntary and uncompensated services for the purpose of aiding or facilitating the work of the District of Columbia Public Defender Service. federal payment to the criminal justice coordinating councilFor a Federal payment to the Criminal Justice Coordinating Council, $1,900,000, to remain available until expended, to support initiatives related to the coordination of Federal and local criminal justice resources in the District of Columbia. federal payment for judicial commissionsFor a Federal payment, to remain available until September 30, 2016, to the Commission on Judicial Disabilities and Tenure, $295,000, and for the Judicial Nomination Commission, $255,000. federal payment for school improvementFor a Federal payment for a school improvement program in the District of Columbia, $45,000,000, to remain available until expended, for payments authorized under the Scholarship for Opportunity and Results Act (division C of Public Law 112–10): Provided, That, to the extent that funds are available for opportunity scholarships and following the priorities included in section 3006 of such Act, the Secretary of Education shall make scholarships available to students eligible under section 3013(3) of such Act (Public Law 112–10; 125 Stat. 211) including students who were not offered a scholarship during any previous school year: Provided further, That within funds provided for opportunity scholarships $3,000,000 shall be for the activities specified in sections 3007(b) through 3007(d) and 3009 of the Act.  federal payment for the district of columbia national guardFor a Federal payment to the District of Columbia National Guard, $375,000, to remain available until expended for the Major General David F. Wherley, Jr. District of Columbia National Guard Retention and College Access Program. federal payment for testing and treatment of hiv/aidsFor a Federal payment to the District of Columbia for the testing of individuals for, and the treatment of individuals with, human immunodeficiency virus and acquired immunodeficiency syndrome in the District of Columbia, $5,000,000. District of Columbia FundsLocal funds are appropriated for the District of Columbia for the current fiscal year out of the General Fund of the District of Columbia (General Fund) for programs and activities set forth under the heading District of Columbia Funds Summary of Expenses and at the rate set forth under such heading, as included in the Fiscal Year 2015 Budget Request Act of 2014 submitted to the Congress by the District of Columbia as amended as of the date of enactment of this Act: Provided, That notwithstanding any other provision of law, except as provided in section 450A of the District of Columbia Home Rule Act (section 1–204.50a, D.C. Official Code), sections 816 and 817 of the Financial Services and General Government Appropriations Act, 2009 (secs. 47–369.01 and 47–369.02, D.C. Official Code), and provisions of this Act, the total amount appropriated in this Act for operating expenses for the District of Columbia for fiscal year 2015 under this heading shall not exceed the estimates included in the Fiscal Year 2015 Budget Request Act of 2014 submitted to Congress by the District of Columbia as amended as of the date of enactment of this Act or the sum of the total revenues of the District of Columbia for such fiscal year: Provided further, That the amount appropriated may be increased by proceeds of one-time transactions, which are expended for emergency or unanticipated operating or capital needs: Provided further, That such increases shall be approved by enactment of local District law and shall comply with all reserve requirements contained in the District of Columbia Home Rule Act: Provided further, That the Chief Financial Officer of the District of Columbia shall take such steps as are necessary to assure that the District of Columbia meets these requirements, including the apportioning by the Chief Financial Officer of the appropriations and funds made available to the District during fiscal year 2015, except that the Chief Financial Officer may not reprogram for operating expenses any funds derived from bonds, notes, or other obligations issued for capital projects.This title may be cited as the District of Columbia Appropriations Act, 2015. VIndependent agencies Administrative Conference of the United States salaries and expenses For necessary expenses of the Administrative Conference of the United States, authorized by 5 U.S.C. 591 et seq., $3,000,000, to remain available until September 30, 2016, of which not to exceed $1,000 is for official reception and representation expenses. Bureau of Consumer Financial Protectionadministrative provisions 
501.Section 1017(a)(2)(C) of Public Law 111–203 is repealed. 502.Effective October 1, 2015, notwithstanding section 1017 of Public Law 111–203— 
(1)the Board of Governors of the Federal Reserve System shall not transfer amounts specified under such section to the Bureau of Consumer Financial Protection; and (2)there are authorized to be appropriated to the Bureau of Consumer Financial Protection such sums as may be necessary to carry out the authorities of the Bureau under Federal consumer financial law. 
503. 
(a)During fiscal year 2015, on the date that a request is made for a transfer of funds in accordance with section 1017 of Public Law 111–203, the Bureau of Consumer Financial Protection shall notify Committees on Appropriations of the House of Representatives and the Senate, the Committee on Financial Services of the House of Representatives, and the Committee on Banking, Housing, and Urban Affairs of the Senate of such requests.  (b) (1)Any such notification shall include the amount of the funds requested, an explanation of how the funds will be obligated by object class and activity, and why the funds are necessary to protect consumers. 
(2)Any notification required by this section shall be made available on the Bureau’s public website.  504. (a)Not later than 2 weeks after the end of each quarter of each fiscal year, the Bureau of Consumer Financial Protection shall submit a report on its activities to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Financial Services of the House of Representatives, and the Committee on Banking, Housing, and Urban Affairs of the Senate. 
(b)The reports required under subsection (a) shall include— (1)the obligations made during the previous quarter by object class, office, and activity; 
(2)the estimated obligations for the remainder of the fiscal year by object class, office, and activity; (3)the number of full-time equivalents within each office during the previous quarter; 
(4)the estimated number of full-time equivalents within each office for the remainder of the fiscal year; and (5)actions taken to achieve the goals, objectives, and performance measures of each office. 
(c)At the request of any such committee specified in subsection (a), the Bureau of Consumer Financial Protection shall make Bureau officials available to testify on the contents of the reports required under subsection (a). Consumer Product Safety Commission salaries and expenses For necessary expenses of the Consumer Product Safety Commission, including hire of passenger motor vehicles, services as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the maximum rate payable under 5 U.S.C. 5376, and not to exceed $4,000 for official reception and representation expenses, $118,000,000 (increased by $1,000,000). Federal Communications Commission salaries and expenses For necessary expenses of the Federal Communications Commission, as authorized by law, including uniforms and allowances therefor, as authorized by 5 U.S.C. 5901–5902; not to exceed $4,000 for official reception and representation expenses; purchase and hire of motor vehicles; special counsel fees; and services as authorized by 5 U.S.C. 3109, $322,748,000, to remain available until expended: Provided, That $322,748,000 of offsetting collections shall be assessed and collected pursuant to section 9 of title I of the Communications Act of 1934, shall be retained and used for necessary expenses and shall remain available until expended: Provided further, That the sum herein appropriated shall be reduced as such offsetting collections are received during fiscal year 2015 so as to result in a final fiscal year 2015 appropriation estimated at $0: Provided further, That any offsetting collections received in excess of $322,748,000 in fiscal year 2015 shall not be available for obligation: Provided further, That remaining offsetting collections from prior years collected in excess of the amount specified for collection in each such year and otherwise becoming available on October 1, 2014, shall not be available for obligation: Provided further, That notwithstanding 47 U.S.C. 309(j)(8)(B), proceeds from the use of a competitive bidding system that may be retained and made available for obligation shall not exceed $106,000,000 for fiscal year 2015: Provided further, That of the amount appropriated under this heading, not less than $11,090,000 shall be for the salaries and expenses of the Office of Inspector General.  Federal Deposit Insurance Corporation office of the inspector general For necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $34,568,000, to be derived from the Deposit Insurance Fund or, only when appropriate, the FSLIC Resolution Fund. Federal Election Commission salaries and expensesFor necessary expenses to carry out the provisions of the Federal Election Campaign Act of 1971, $67,500,000, of which not to exceed $5,000 shall be available for reception and representation expenses. Federal Labor Relations Authority salaries and expensesFor necessary expenses to carry out functions of the Federal Labor Relations Authority, pursuant to Reorganization Plan Numbered 2 of 1978, and the Civil Service Reform Act of 1978, including services authorized by 5 U.S.C. 3109, and including hire of experts and consultants, hire of passenger motor vehicles, and including official reception and representation expenses (not to exceed $1,500) and rental of conference rooms in the District of Columbia and elsewhere, $25,500,000: Provided, That public members of the Federal Service Impasses Panel may be paid travel expenses and per diem in lieu of subsistence as authorized by law (5 U.S.C. 5703) for persons employed intermittently in the Government service, and compensation as authorized by 5 U.S.C. 3109: Provided further, That, notwithstanding 31 U.S.C. 3302, funds received from fees charged to non-Federal participants at labor-management relations conferences shall be credited to and merged with this account, to be available without further appropriation for the costs of carrying out these conferences. Federal Trade Commission salaries and expensesFor necessary expenses of the Federal Trade Commission, including uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902; services as authorized by 5 U.S.C. 3109; hire of passenger motor vehicles; and not to exceed $2,000 for official reception and representation expenses, $293,000,000, to remain available until expended: Provided, That not to exceed $300,000 shall be available for use to contract with a person or persons for collection services in accordance with the terms of 31 U.S.C. 3718: Provided further, That, notwithstanding any other provision of law, not to exceed $100,000,000 of offsetting collections derived from fees collected for premerger notification filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15 U.S.C. 18a), regardless of the year of collection, shall be retained and used for necessary expenses in this appropriation: Provided further, That, notwithstanding any other provision of law, not to exceed $14,000,000 in offsetting collections derived from fees sufficient to implement and enforce the Telemarketing Sales Rule, promulgated under the Telemarketing and Consumer Fraud and Abuse Prevention Act (15 U.S.C. 6101 et seq.), shall be credited to this account, and be retained and used for necessary expenses in this appropriation: Provided further, That the sum herein appropriated from the general fund shall be reduced as such offsetting collections are received during fiscal year 2015, so as to result in a final fiscal year 2015 appropriation from the general fund estimated at not more than $179,000,000: Provided further, That none of the funds made available to the Federal Trade Commission may be used to implement subsection (e)(2)(B) of section 43 of the Federal Deposit Insurance Act (12 U.S.C. 1831t). General Services Administration real property activities federal buildings fund limitations on availability of revenue(including transfers of funds)Amounts in the Fund, including revenues and collections deposited into the Fund shall be available for necessary expenses of real property management and related activities not otherwise provided for, including operation, maintenance, and protection of federally owned and leased buildings; rental of buildings in the District of Columbia; restoration of leased premises; moving governmental agencies (including space adjustments and telecommunications relocation expenses) in connection with the assignment, allocation and transfer of space; contractual services incident to cleaning or servicing buildings, and moving; repair and alteration of federally owned buildings including grounds, approaches and appurtenances; care and safeguarding of sites; maintenance, preservation, demolition, and equipment; acquisition of buildings and sites by purchase, condemnation, or as otherwise authorized by law; acquisition of options to purchase buildings and sites; conversion and extension of federally owned buildings; preliminary planning and design of projects by contract or otherwise; construction of new buildings (including equipment for such buildings); and payment of principal, interest, and any other obligations for public buildings acquired by installment purchase and purchase contract; in the aggregate amount of $9,130,409,000 (reduced by $3,339,000) (reduced by $43,000,000), of which— (1)$420,460,000 shall remain available until expended for construction and acquisition (including funds for sites and expenses, and associated design and construction services) of additional projects at— 
(A)California, Calexico, Calexico West Land Port of Entry, $98,062,000; (B)California, San Diego, San Ysidro Land Port of Entry, $216,828,000; and 
(C)New York, Alexandria Bay, Land Port of Entry, $105,570,000:Provided, That each of the foregoing limits of costs on new construction and acquisition projects may be exceeded to the extent that savings are effected in other such projects, but not to exceed 10 percent of the amounts included in a transmitted prospectus, if required, unless advance approval is obtained from the Committees on Appropriations of a greater amount; (2)$965,817,000 (reduced by $1,669,500) shall remain available until expended for repairs and alterations, including associated design and construction services, of which— 
(A)$402,282,000 is for Major Repairs and Alterations; (B)$378,535,000 (reduced by $1,669,500) is for Basic Repairs and Alterations; and 
(C)$185,000,000 is for Special Emphasis Programs, of which— (i)$40,000,000 is for Fire and Life Safety; 
(ii)$100,000,000 is for Consolidation Activities: Provided, That consolidation projects result in reduced annual rent paid by the tenant agency: Provided further, That no consolidation project exceed $10,000,000 in costs: Provided further, That consolidation projects are approved by each of the committees specified in section 3307(a) of title 40, United States Code: Provided further, That preference is given to consolidation projects that achieve a utilization rate of 130 usable square feet or less per person for office space: Provided further, That the obligation of funds under this paragraph for consolidation activities may not be made until 10 days after a proposed spending plan and explanation for each project to be undertaken, including estimated savings, has been submitted to the Committees on Appropriations of the House of Representatives and the Senate;  (iii)$20,000,000, Judiciary Court Security Program; and 
(iv)$25,000,000 is for Real Property Disposal: Provided, That disposal projects result in reduced annual operating costs: Provided further, That preference is given to disposal projects that are excess or surplus and have the highest fair market value and the greatest potential to sell: Provided further, That the obligation of funds under this paragraph for property disposal activities may not be made until 10 days after a proposed spending plan and explanation for each project to be undertaken, including estimated savings, has been submitted to the Committees on Appropriations of the House of Representatives and the Senate:Provided further, That the amounts provided in this or any prior Act for Repairs and Alterations may be used to fund costs associated with implementing security improvements to buildings necessary to meet the minimum standards for security in accordance with current law and in compliance with the reprogramming guidelines of the appropriate Committees of the House and Senate: Provided further, That the difference between the funds appropriated and expended on any projects in this or any prior Act, under the heading ‘‘Repairs and Alterations’’, may be transferred to Basic Repairs and Alterations or used to fund authorized increases in prospectus projects: Provided further, That the amount provided in this or any prior Act for Basic Repairs and Alterations may be used to pay claims against the Government arising from any projects under the heading Repairs and Alterations or used to fund authorized increases in prospectus projects; (3)$5,500,000,000 (reduced by $1,669,500) (reduced by $43,000,000) for rental of space to remain available until expended; and
(4)$2,244,132,000 for building operations to remain available until expended, of which $1,122,727,000 is for building services, and $1,121,405,000 is for salaries and expenses: Provided further, That not to exceed 5 percent of any appropriation made available under this paragraph for building operations may be transferred between and merged with such appropriations upon notification to the Committees on Appropriations of the House of Representatives and the Senate, but no such appropriation shall be increased by more than 5 percent by any such transfers: Provided further, That section 508 of this title shall not apply with respect to funds made available under this heading for building operations:  Provided further, That the total amount of funds made available from this Fund to the General Services Administration shall not be available for expenses of any construction, repair, alteration and acquisition project for which a prospectus, if required by 40 U.S.C. 3307(a), has not been approved, except that necessary funds may be expended for each project for required expenses for the development of a proposed prospectus: Provided further, That funds available in the Federal Buildings Fund may be expended for emergency repairs when advance approval is obtained from the Committees on Appropriations: Provided further, That amounts necessary to provide reimbursable special services to other agencies under 40 U.S.C. 592(b)(2) and amounts to provide such reimbursable fencing, lighting, guard booths, and other facilities on private or other property not in Government ownership or control as may be appropriate to enable the United States Secret Service to perform its protective functions pursuant to 18 U.S.C. 3056, shall be available from such revenues and collections: Provided further, That revenues and collections and any other sums accruing to this Fund during fiscal year 2015, excluding reimbursements under 40 U.S.C. 592(b)(2) in excess of the aggregate new obligational authority authorized for Real Property Activities of the Federal Buildings Fund in this Act shall remain in the Fund and shall not be available for expenditure except as authorized in appropriations Acts.general activities government-wide policy For expenses authorized by law, not otherwise provided for, for Government-wide policy and evaluation activities associated with the management of real and personal property assets and certain administrative services; Government-wide policy support responsibilities relating to acquisition, travel, motor vehicles, information technology management, and related technology activities; and services as authorized by 5 U.S.C. 3109; $58,000,000. operating expenses  (including transfer of funds) For expenses authorized by law, not otherwise provided for, for Government-wide activities associated with utilization and donation of surplus personal property; disposal of real property; agency-wide policy direction, management, and communications; the Civilian Board of Contract Appeals; services as authorized by 5 U.S.C. 3109; $61,049,000, of which $26,328,000 is for Real and Personal Property Management and Disposal; $25,729,000 is for the Office of the Administrator, of which not to exceed $7,500 is for official reception and representation expenses; and $8,992,000 is for the Civilian Board of Contract Appeals: Provided further, That not to exceed 5 percent of the appropriation made available under this heading for Office of the Administrator may be transferred to the appropriation for the Real and Personal Property Management and Disposal upon notification to the Committees on Appropriations of the House of Representatives and the Senate, but the appropriation for the Real and Personal Property Management and Disposal may not be increased by more than 5 percent by any such transfer. office of inspector general For necessary expenses of the Office of Inspector General and service authorized by 5 U.S.C. 3109, $65,000,000, of which $2,000,000 is available until expended: Provided, That not to exceed $50,000 shall be available for payment for information and detection of fraud against the Government, including payment for recovery of stolen Government property: Provided further, That not to exceed $2,500 shall be available for awards to employees of other Federal agencies and private citizens in recognition of efforts and initiatives resulting in enhanced Office of Inspector General effectiveness. allowances and office staff for former presidents For carrying out the provisions of the Act of August 25, 1958 (3 U.S.C. 102 note), and Public Law 95–138, $1,672,000.  Federal Citizen Services Fund   (including transfers of funds) For necessary expenses of the Office of Citizen Services and Innovative Technologies, including services authorized by 40 U.S.C. 323 and 44 U.S.C. 3604; and for necessary expenses in support of interagency projects that enable the Federal Government to enhance its ability to conduct activities electronically, through the development and implementation of innovative uses of information technology; $53,294,000, to be deposited into the Federal Citizen Services Fund: Provided, That the previous amount may be transferred to Federal agencies to carry out the purpose of the Federal Citizen Services Fund: Provided further, That the appropriations, revenues, reimbursements, and collections deposited into the Fund shall be available until expended for necessary expenses of Federal Citizen Services and other activities that enable the Federal Government to enhance its ability to conduct activities electronically in the aggregate amount not to exceed $90,000,000: Provided further, That appropriations revenues, reimbursements, and collections accruing to this Fund during fiscal year 2015 in excess of such amount shall remain in the Fund and shall not be available for expenditure except as authorized in appropriations Acts: Provided further, That any appropriations provided to the Electronic Government Fund that remain unobligated as of September 30, 2014, may be transferred to the Federal Citizen Services Fund: Provided further, That the transfer authorities provided herein shall be in addition to any other transfer authority provided in this Act. Administrative Provisions—General Services Administration   (including transfer of funds)   507. Funds available to the General Services Administration shall be available for the hire of passenger motor vehicles.  
 508. Funds in the Federal Buildings Fund made available for fiscal year 2015 for Federal Buildings Fund activities may be transferred between such activities only to the extent necessary to meet program requirements: Provided, That any proposed transfers shall be approved in advance by the Committees on Appropriations of the House of Representatives and the Senate.   509. Except as otherwise provided in this title, funds made available by this Act shall be used to transmit a fiscal year 2016 request for United States Courthouse construction only if the request: (1) meets the design guide standards for construction as established and approved by the General Services Administration, the Judicial Conference of the United States, and the Office of Management and Budget; (2) reflects the priorities of the Judicial Conference of the United States as set out in its approved 5-year construction plan; and (3) includes a standardized courtroom utilization study of each facility to be constructed, replaced, or expanded.  
 510. None of the funds provided in this Act may be used to increase the amount of occupiable square feet, provide cleaning services, security enhancements, or any other service usually provided through the Federal Buildings Fund, to any agency that does not pay the rate per square foot assessment for space and services as determined by the General Services Administration in consideration of the Public Buildings Amendments Act of 1972 (Public Law 92–313).   511. From funds made available under the heading Federal Buildings Fund, Limitations on Availability of Revenue, claims against the Government of less than $250,000 arising from direct construction projects and acquisition of buildings may be liquidated from savings effected in other construction projects with prior notification to the Committees on Appropriations of the House of Representatives and the Senate.  
 512. In any case in which the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate adopt a resolution granting lease authority pursuant to a prospectus transmitted to Congress by the Administrator of the General Services Administration under 40 U.S.C. 3307, the Administrator shall ensure that the delineated area of procurement is identical to the delineated area included in the prospectus for all lease agreements, except that, if the Administrator determines that the delineated area of the procurement should not be identical to the delineated area included in the prospectus, the Administrator shall provide an explanatory statement to each of such committees and the Committees on Appropriations of the House of Representatives and the Senate prior to exercising any lease authority provided in the resolution.  Merit Systems Protection Board  Salaries and Expenses   (including transfer of funds) For necessary expenses to carry out functions of the Merit Systems Protection Board pursuant to Reorganization Plan Numbered 2 of 1978, the Civil Service Reform Act of 1978, and the Whistleblower Protection Act of 1989 (5 U.S.C. 5509 note), including services as authorized by 5 U.S.C. 3109, rental of conference rooms in the District of Columbia and elsewhere, hire of passenger motor vehicles, direct procurement of survey printing, and not to exceed $2,000 for official reception and representation expenses, $40,655,000, to remain available until September 30, 2016, together with not to exceed $2,345,000, to remain available until September 30, 2016, for administrative expenses to adjudicate retirement appeals to be transferred from the Civil Service Retirement and Disability Fund in amounts determined by the Merit Systems Protection Board.  National Archives and Records Administration  
 operating expenses For necessary expenses in connection with the administration of the National Archives and Records Administration and archived Federal records and related activities, as provided by law, and for expenses necessary for the review and declassification of documents, the activities of the Public Interest Declassification Board, the operations and maintenance of the electronic records archives, the hire of passenger motor vehicles, and for uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901), including maintenance, repairs, and cleaning, $360,000,000.  office of inspector general For necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Reform Act of 2008, Public Law 110–409, 122 Stat. 4302–16 (2008), and the Inspector General Act of 1978 (5 U.S.C. App.), and for the hire of passenger motor vehicles, $4,130,000.  repairs and restoration For the repair, alteration, and improvement of archives facilities, and to provide adequate storage for holdings, $7,600,000, to remain available until expended.  national historical publications and records commission   grants program For necessary expenses for allocations and grants for historical publications and records as authorized by 44 U.S.C. 2504, $5,000,000, to remain available until expended. National Credit Union Administration  
 community development revolving loan fund For the Community Development Revolving Loan Fund program as authorized by 42 U.S.C. 9812, 9822 and 9910, $2,000,000 shall be available until September 30, 2016, for technical assistance to low-income designated credit unions.  Office of Government Ethics  salaries and expenses For necessary expenses to carry out functions of the Office of Government Ethics pursuant to the Ethics in Government Act of 1978, the Ethics Reform Act of 1989, and the Stop Trading on Congressional Knowledge Act of 2012, including services as authorized by 5 U.S.C. 3109, rental of conference rooms in the District of Columbia and elsewhere, hire of passenger motor vehicles, and not to exceed $1,500 for official reception and representation expenses, $15,420,000.  Office of Personnel Management  Salaries and Expenses   (including transfer of trust funds) For necessary expenses to carry out functions of the Office of Personnel Management (OPM) pursuant to Reorganization Plan Numbered 2 of 1978 and the Civil Service Reform Act of 1978, including services as authorized by 5 U.S.C. 3109; medical examinations performed for veterans by private physicians on a fee basis; rental of conference rooms in the District of Columbia and elsewhere; hire of passenger motor vehicles; not to exceed $2,500 for official reception and representation expenses; advances for reimbursements to applicable funds of OPM and the Federal Bureau of Investigation for expenses incurred under Executive Order No. 10422 of January 9, 1953, as amended; and payment of per diem and/or subsistence allowances to employees where Voting Rights Act activities require an employee to remain overnight at his or her post of duty, $95,910,000; and in addition $118,425,000 for administrative expenses, to be transferred from the appropriate trust funds of OPM without regard to other statutes, including direct procurement of printed materials, for the retirement and insurance programs: Provided, That the provisions of this appropriation shall not affect the authority to use applicable trust funds as provided by sections 8348(a)(1)(B), 8958(f)(2)(A), 8988(f)(2)(A), and 9004(f)(2)(A) of title 5, United States Code: Provided further, That no part of this appropriation shall be available for salaries and expenses of the Legal Examining Unit of OPM established pursuant to Executive Order No. 9358 of July 1, 1943, or any successor unit of like purpose: Provided further, That the President's Commission on White House Fellows, established by Executive Order No. 11183 of October 3, 1964, may, during fiscal year 2015, accept donations of money, property, and personal services: Provided further, That such donations, including those from prior years, may be used for the development of publicity materials to provide information about the White House Fellows, except that no such donations shall be accepted for travel or reimbursement of travel expenses, or for the salaries of employees of such Commission. 
Office of Inspector General  salaries and expenses  
 (including transfer of trust funds) For necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, including services as authorized by 5 U.S.C. 3109, hire of passenger motor vehicles, $4,384,000, and in addition, not to exceed $21,340,000 for administrative expenses to audit, investigate, and provide other oversight of the Office of Personnel Management's retirement and insurance programs, to be transferred from the appropriate trust funds of the Office of Personnel Management, as determined by the Inspector General: Provided, That the Inspector General is authorized to rent conference rooms in the District of Columbia and elsewhere. Office of Special Counsel   salaries and expenses For necessary expenses to carry out functions of the Office of Special Counsel pursuant to Reorganization Plan Numbered 2 of 1978, the Civil Service Reform Act of 1978 (Public Law 95–454), the Whistleblower Protection Act of 1989 (Public Law 101–12) as amended by Public Law 107–304, the Whistleblower Protection Enhancement Act of 2012 (Public Law 112–199), and the Uniformed Services Employment and Reemployment Rights Act of 1994 (Public Law 103–353), including services as authorized by 5 U.S.C. 3109, payment of fees and expenses for witnesses, rental of conference rooms in the District of Columbia and elsewhere, and hire of passenger motor vehicles; $21,452,000.  Postal Regulatory Commission  
 salaries and expenses  
 (including transfer of funds) For necessary expenses of the Postal Regulatory Commission in carrying out the provisions of the Postal Accountability and Enhancement Act (Public Law 109–435), $14,152,000, to be derived by transfer from the Postal Service Fund and expended as authorized by section 603(a) of such Act.  Privacy and Civil Liberties Oversight Board   salaries and expensesFor necessary expenses of the Privacy and Civil Liberties Oversight Board, as authorized by section 1061 of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C. 2000ee), $4,500,000, to remain available until September 30, 2016. Recovery Accountability and Transparency Board  salaries and expenses For necessary expenses of the Recovery Accountability and Transparency Board to carry out the provisions of title XV of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5), and to develop and test information technology resources and oversight mechanisms to enhance transparency of and detect and remediate waste, fraud, and abuse in Federal spending, and to develop and use information technology resources and oversight mechanisms to detect and remediate waste, fraud, and abuse in obligation and expenditure of funds as described in section 904(d) of the Disaster Relief Appropriations Act, 2013 (Public Law 113–2), which shall be administered under the terms and conditions of the accountability authorities of title XV of Public Law 111–5, $15,000,000. Securities and Exchange Commission  salaries and expensesFor necessary expenses for the Securities and Exchange Commission, including services as authorized by 5 U.S.C. 3109, the rental of space (to include multiple year leases) in the District of Columbia and elsewhere, and not to exceed $3,500 for official reception and representation expenses, $1,400,000,000 to remain available until expended; of which not less than $9,239,000 shall be for the Office of Inspector General; of which not to exceed $50,000 shall be available for a permanent secretariat for the International Organization of Securities Commissions; of which not to exceed $100,000 shall be available for expenses for consultations and meetings hosted by the Commission with foreign governmental and other regulatory officials, members of their delegations and staffs to exchange views concerning securities matters, such expenses to include necessary logistic and administrative expenses and the expenses of Commission staff and foreign invitees in attendance including: (1) incidental expenses such as meals; (2) travel and transportation; and (3) related lodging or subsistence; of which funding for information technology initiatives shall be increased over the fiscal year 2014 level by not less than $50,000,000; and of which not less than $68,872,000 shall be for the Division of Economic and Risk Analysis: Provided, That fees and charges authorized by section 31 of the Securities Exchange Act of 1934 (15 U.S.C. 78ee) shall be credited to this account as offsetting collections: Provided further, That not to exceed $1,400,000,000 of such offsetting collections shall be available until expended for necessary expenses of this account: Provided further, That the total amount appropriated under this heading from the general fund for fiscal year 2015 shall be reduced as such offsetting fees are received so as to result in a final total fiscal year 2015 appropriation from the general fund estimated at not more than $0. Selective Service System  salaries and expenses For necessary expenses of the Selective Service System, including expenses of attendance at meetings and of training for uniformed personnel assigned to the Selective Service System, as authorized by 5 U.S.C. 4101–4118 for civilian employees; hire of passenger motor vehicles; services as authorized by 5 U.S.C. 3109; and not to exceed $750 for official reception and representation expenses; $21,500,000: Provided, That during the current fiscal year, the President may exempt this appropriation from the provisions of 31 U.S.C. 1341, whenever the President deems such action to be necessary in the interest of national defense: Provided further, That none of the funds appropriated by this Act may be expended for or in connection with the induction of any person into the Armed Forces of the United States.   Small Business Administration   salaries and expenses For necessary expenses, not otherwise provided for, of the Small Business Administration, including hire of passenger motor vehicles as authorized by sections 1343 and 1344 of title 31, United States Code, and not to exceed $3,500 for official reception and representation expenses, $253,882,000 (reduced by $3,882,000), of which not less than $12,000,000 shall be available for examinations, reviews, and other lender oversight activities: Provided, That the Administrator is authorized to charge fees to cover the cost of publications developed by the Small Business Administration, and certain loan program activities, including fees authorized by section 5(b) of the Small Business Act: Provided further, That, notwithstanding 31 U.S.C. 3302, revenues received from all such activities shall be credited to this account, to remain available until expended, for carrying out these purposes without further appropriations: Provided further, That the Small Business Administration may accept gifts in an amount not to exceed $4,000,000 and may co-sponsor activities, each in accordance with section 132(a) of division K of Public Law 108–447, during fiscal year 2015: Provided further, That $6,100,000 shall be available for the Loan Modernization and Accounting System, to be available until September 30, 2016.  entrepreneurial development programs For necessary expenses of programs supporting entrepreneurial and small business development, $197,825,000 (increased by $3,882,000), to remain available until September 30, 2016. office of inspector general For necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $19,400,000.   office of advocacy For necessary expenses of the Office of Advocacy in carrying out the provisions of title II of Public Law 94–305 (15 U.S.C. 634a et seq.) and the Regulatory Flexibility Act of 1980 (5 U.S.C. 601 et seq.), $8,750,000, to remain available until expended.  Business Loans Program Account  
 (including transfer of funds) For the cost of direct loans, $2,500,000, to remain available until expended, and for the cost of guaranteed loans as authorized by section 503 of the Small Business Investment Act of 1958 (Public Law 85–699), $45,000,000, to remain available until expended: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That subject to section 502 of the Congressional Budget Act of 1974, during fiscal year 2015 commitments to guarantee loans under section 503 of the Small Business Investment Act of 1958 shall not exceed $7,500,000,000: Provided further, That during fiscal year 2015 commitments for general business loans authorized under section 7(a) of the Small Business Act shall not exceed $18,500,000,000 for a combination of amortizing term loans and the aggregated maximum line of credit provided by revolving loans: Provided further, That during fiscal year 2015 commitments to guarantee loans for debentures under section 303(b) of the Small Business Investment Act of 1958 shall not exceed $4,000,000,000: Provided further, That during fiscal year 2015, guarantees of trust certificates authorized by section 5(g) of the Small Business Act shall not exceed a principal amount of $12,000,000,000. In addition, for administrative expenses to carry out the direct and guaranteed loan programs, $147,726,000, which may be transferred to and merged with the appropriations for Salaries and Expenses. Disaster Loans Program Account   (including transfers of funds) For administrative expenses to carry out the direct loan program authorized by section 7(b) of the Small Business Act, $186,858,000, to be available until expended, of which $1,000,000 is for the Office of Inspector General of the Small Business Administration for audits and reviews of disaster loans and the disaster loan programs and shall be transferred to and merged with the appropriations for the Office of Inspector General; of which $176,858,000 is for direct administrative expenses of loan making and servicing to carry out the direct loan program, which may be transferred to and merged with the appropriations for Salaries and Expenses; and of which $9,000,000 is for indirect administrative expenses for the direct loan program, which may be transferred to and merged with the appropriations for Salaries and Expenses. Administrative Provisions—Small Business Administration  
 (including transfer of funds)  
 513. Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Small Business Administration in this Act may be transferred between such appropriations, but no such appropriation shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this paragraph shall be treated as a reprogramming of funds under section 608 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.   United States Postal Service  payment to the postal service fund For payment to the Postal Service Fund for revenue forgone on free and reduced rate mail, pursuant to subsections (c) and (d) of section 2401 of title 39, United States Code, $58,342,000: Provided, That mail for overseas voting and mail for the blind shall continue to be free: Provided further, That 6-day delivery and rural delivery of mail shall continue at not less than the 1983 level: Provided further, That none of the funds made available to the Postal Service by this Act shall be used to implement any rule, regulation, or policy of charging any officer or employee of any State or local child support enforcement agency, or any individual participating in a State or local program of child support enforcement, a fee for information requested or provided concerning an address of a postal customer: Provided further, That none of the funds provided in this Act shall be used to consolidate or close small rural and other small post offices.  
 Office of Inspector General  
 salaries and expenses  
 (including transfer of funds) For necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $243,000,000, to be derived by transfer from the Postal Service Fund and expended as authorized by section 603(b)(3) of the Postal Accountability and Enhancement Act (Public Law 109–435). United States Tax Court   salaries and expenses For necessary expenses, including contract reporting and other services as authorized by 5 U.S.C. 3109, $50,000,000: Provided, That travel expenses of the judges shall be paid upon the written certificate of the judge.  
VIGeneral provisions—this act 
 601. None of the funds in this Act shall be used for the planning or execution of any program to pay the expenses of, or otherwise compensate, non-Federal parties intervening in regulatory or adjudicatory proceedings funded in this Act.   602. None of the funds appropriated in this Act shall remain available for obligation beyond the current fiscal year, nor may any be transferred to other appropriations, unless expressly so provided herein.  
 603. The expenditure of any appropriation under this Act for any consulting service through procurement contract pursuant to 5 U.S.C. 3109, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law. 604.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act.  
 605. None of the funds made available by this Act shall be available for any activity or for paying the salary of any Government employee where funding an activity or paying a salary to a Government employee would result in a decision, determination, rule, regulation, or policy that would prohibit the enforcement of section 307 of the Tariff Act of 1930 (19 U.S.C. 1307).   606.  No funds appropriated pursuant to this Act may be expended by an entity unless the entity agrees that in expending the assistance the entity will comply with chapter 83 of title 41, United States Code.  
 607.  No funds appropriated or otherwise made available under this Act shall be made available to any person or entity that has been convicted of violating chapter 83 of title 41, United States Code. 608.Except as otherwise provided in this Act, none of the funds provided in this Act, provided by previous appropriations Acts to the agencies or entities funded in this Act that remain available for obligation or expenditure in fiscal year 2015, or provided from any accounts in the Treasury derived by the collection of fees and available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that: (1) creates a new program; (2) eliminates a program, project, or activity; (3) increases funds or personnel for any program, project, or activity for which funds have been denied or restricted by the Congress; (4) proposes to use funds directed for a specific activity by the Committee on Appropriations of either the House of Representatives or the Senate for a different purpose; (5) augments existing programs, projects, or activities in excess of $5,000,000 or 10 percent, whichever is less; (6) reduces existing programs, projects, or activities by $5,000,000 or 10 percent, whichever is less; or (7) creates or reorganizes offices, programs, or activities unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate: Provided, That prior to any significant reorganization or restructuring of offices, programs, or activities, each agency or entity funded in this Act shall consult with the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That not later than 60 days after the date of enactment of this Act, each agency funded by this Act shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate to establish the baseline for application of reprogramming and transfer authorities for the current fiscal year: Provided further, That at a minimum the report shall include: (1) a table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; (2) a delineation in the table for each appropriation both by object class and program, project, and activity as detailed in the budget appendix for the respective appropriation; and (3) an identification of items of special congressional interest: Provided further, That the amount appropriated or limited for salaries and expenses for an agency shall be reduced by $100,000 per day for each day after the required date that the report has not been submitted to the Congress.   
 609.  Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2015 from appropriations made available for salaries and expenses for fiscal year 2015 in this Act, shall remain available through September 30, 2016, for each such account for the purposes authorized: Provided, That a request shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate for approval prior to the expenditure of such funds: Provided further, That these requests shall be made in compliance with reprogramming guidelines.   610.  (a)None of the funds made available in this Act may be used by the Executive Office of the President to request— 
(1)any official background investigation report on any individual from the Federal Bureau of Investigation; or (2) a determination with respect to the treatment of an organization as described in section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code from the Department of the Treasury or the Internal Revenue Service. 
(b)Subsection (a) shall not apply— (1)in the case of an official background investigation report, if such individual has given express written consent for such request not more than 6 months prior to the date of such request and during the same presidential administration; or 
(2)if such request is required due to extraordinary circumstances involving national security.    611.  The cost accounting standards promulgated under chapter 15 of title 41, United States Code, shall not apply with respect to a contract under the Federal Employees Health Benefits Program established under chapter 89 of title 5, United States Code. 
 612.  For the purpose of resolving litigation and implementing any settlement agreements regarding the nonforeign area cost-of-living allowance program, the Office of Personnel Management may accept and utilize (without regard to any restriction on unanticipated travel expenses imposed in an Appropriations Act) funds made available to the Office of Personnel Management pursuant to court approval.   613. No funds appropriated by this Act shall be available to pay for an abortion, or the administrative expenses in connection with any health plan under the Federal employees health benefits program which provides any benefits or coverage for abortions.  
 614. The provision of section 613 shall not apply where the life of the mother would be endangered if the fetus were carried to term, or the pregnancy is the result of an act of rape or incest.   615. In order to promote Government access to commercial information technology, the restriction on purchasing nondomestic articles, materials, and supplies set forth in chapter 83 of title 41, United States Code (popularly known as the Buy American Act), shall not apply to the acquisition by the Federal Government of information technology (as defined in section 11101 of title 40, United States Code), that is a commercial item (as defined in section 103 of title 41, United States Code).  
 616. Notwithstanding section 1353 of title 31, United States Code, no officer or employee of any regulatory agency or commission funded by this Act may accept on behalf of that agency, nor may such agency or commission accept, payment or reimbursement from a non-Federal entity for travel, subsistence, or related expenses for the purpose of enabling an officer or employee to attend and participate in any meeting or similar function relating to the official duties of the officer or employee when the entity offering payment or reimbursement is a person or entity subject to regulation by such agency or commission, or represents a person or entity subject to regulation by such agency or commission, unless the person or entity is an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code.   617. Notwithstanding section 708 of this Act, funds made available to the Commodity Futures Trading Commission and the Securities and Exchange Commission by this or any other Act may be used for the interagency funding and sponsorship of a joint advisory committee to advise on emerging regulatory issues. 
618.Not later than 45 days after the end of each quarter, the Department of the Treasury, the Executive Office of the President, the Judiciary, the Federal Communications Commission, the Federal Trade Commission, the General Services Administration, the National Archives and Records Administration, the Securities and Exchange Commission, and the Small Business Administration shall provide the Committees on Appropriations of the House of Representatives and the Senate a quarterly accounting of the cumulative balances of any unobligated funds.    619.  (a)  (1) Notwithstanding any other provision of law, an Executive agency covered by this Act otherwise authorized to enter into contracts for either leases or the construction or alteration of real property for office, meeting, storage, or other space must consult with the General Services Administration before issuing a solicitation for offers of new leases or construction contracts, and in the case of succeeding leases, before entering into negotiations with the current lessor. 
(2)Any such agency with authority to enter into an emergency lease may do so during any period declared by the President to require emergency leasing authority with respect to such agency.   (b) For purposes of this section, the term Executive agency covered by this Act means any Executive agency provided funds by this Act, but does not include the General Services Administration or the United States Postal Service. 
620.None of the funds made available in this Act may be used by the Federal Trade Commission to complete the draft report entitled Interagency Working Group on Food Marketed to Children: Preliminary Proposed Nutrition Principles to Guide Industry Self-Regulatory Efforts unless the Interagency Working Group on Food Marketed to Children complies with Executive Order No. 13563. 621.None of the funds made available by this or any other Act may be used to pay the salaries and expenses for the following positions: 
(1)Director, White House Office of Health Reform, or any substantially similar position. (2)Assistant to the President for Energy and Climate Change, or any substantially similar position. 
(3)Senior Advisor to the Secretary of the Treasury assigned to the Presidential Task Force on the Auto Industry and Senior Counselor for Manufacturing Policy, or any substantially similar position. (4) White House Director of Urban Affairs, or any substantially similar position.  
 622. None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that has any unpaid Federal tax liability that has been assessed, for which all judicial and administrative remedies have been exhausted or have lapsed, and that is not being paid in a timely manner pursuant to an agreement with the authority responsible for collecting the tax liability, where the awarding agency is aware of the unpaid tax liability, unless the Federal agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government.   623. None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that was convicted of a felony criminal violation under any Federal law within the preceding 24 months, where the awarding agency is aware of the conviction, unless the Federal agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government. 
624. 
 (a) There are appropriated for the following activities the amounts required under current law:  (1) Compensation of the President (3 U.S.C. 102).  
 (2) Payments to—  (A) the Judicial Officers' Retirement Fund (28 U.S.C. 377(o));  
 (B) the Judicial Survivors' Annuities Fund (28 U.S.C. 376(c)); and   (C) the United States Court of Federal Claims Judges' Retirement Fund (28 U.S.C. 178(l)).   
 (3) Payment of Government contributions—  (A) with respect to the health benefits of retired employees, as authorized by chapter 89 of title 5, United States Code, and the Retired Federal Employees Health Benefits Act (74 Stat. 849); and  
 (B) with respect to the life insurance benefits for employees retiring after December 31, 1989 (5 U.S.C. ch. 87).    (4) Payment to finance the unfunded liability of new and increased annuity benefits under the Civil Service Retirement and Disability Fund (5 U.S.C. 8348).  
 (5) Payment of annuities authorized to be paid from the Civil Service Retirement and Disability Fund by statutory provisions other than subchapter III of chapter 83 or chapter 84 of title 5, United States Code.  (b) Nothing in this section may be construed to exempt any amount appropriated by this section from any otherwise applicable limitation on the use of funds contained in this Act.  
625.During fiscal year 2015, no funds shall be obligated from the Securities and Exchange Commission Reserve Fund established by section 991 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203). 626.None of the funds made available by this Act shall be used by the Securities and Exchange Commission to finalize, issue, or implement any rule, regulation, or order regarding the disclosure of political contributions, contributions to tax exempt organizations, or dues paid to trade associations. 
627.Section 2(c) of the Multinational Species Conservation Fund Semipostal Stamp Act of 2010 (Public Law 111–241; 39 U.S.C. 416 note) is amended— (1)in paragraph (2), by striking 2 years and inserting 6 years; and 
(2)by adding at the end the following:  (5)Stamp depictionsMembers of the public shall be offered a choice of 5 stamps under this Act, depicting an African elephant or an Asian elephant, a rhinoceros, a tiger, a marine turtle, and a great ape, respectively.. 
628. 
(a)Not later than 180 days after the date of enactment of this section, the agencies specified in subsection (b) shall each submit a report to the Committees on Appropriations of the House of Representatives and the Senate on— (1)increasing public participation in the rulemaking process and reducing uncertainty; 
(2)improving coordination with other Federal agencies to eliminate redundant, inconsistent, and overlapping regulations; and (3)identifying existing regulations that have been reviewed and determined to be outmoded, ineffective, or excessively burdensome. 
(b)The agencies required to submit a report specified in subsection (a) are— (1)the Consumer Product Safety Commission; 
(2)the Federal Communications Commission; (3)the Federal Trade Commission; and 
(4)the Securities and Exchange Commission. 629.None of the funds made available in this Act may be used to award a contract for services to train any employee of an Executive agency (as that term is defined in section 105 of title 5, United States Code) to learn how to support or defeat legislation pending before Congress. 
630. 
(a)None of the funds made available in this Act to the Internal Revenue Service may be used to destroy, deface, or dispose of records, regardless of their physical form or characteristics, in contravention of chapters 29, 31, and 33 of title 44, United States Code (commonly referred to as the Federal Records Act). (b)Not later than 90 days after the date of enactment of this Act, the Archivist of the United States shall conduct an inspection and submit a report to the Committees on Appropriations of the House of Representatives and the Senate, the House Committee on Oversight and Government Reform, and the Senate Committee on Homeland Security and Government Affairs on the compliance by the Internal Revenue Service with the provisions of chapters 29, 31, and 33 of title 44, United States Code, during calendar years 2009 through 2013. 
631.None of the funds made available by this Act may be used to require the disclosure by a provider of an electronic communication service or a remote computing service of the contents or related information detailed in section 2703(c) of title 18, United States Code, of a wire or electronic communication that is in electronic storage with or otherwise held or maintained by the provider, as such terms are defined in section 2510 of title 18, United States Code, by any other than a means authorized under section 2703(b)(1)(A) of title 18, United States Code.  632.Section 716 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (15 U.S.C. 8305) is amended— 
(1)in subsection (b)— (A)in paragraph (2)(B), by striking insured depository institution and inserting covered depository institution; and 
(B)by adding at the end the following:  (3)Covered depository institutionThe term covered depository institution means— 
(A)an insured depository institution, as that term is defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813); and (B)a United States uninsured branch or agency of a foreign bank.; 
(2)in subsection (c)— (A)in the heading for such subsection, by striking insured and inserting covered; 
(B)by striking an insured and inserting a covered; (C)by striking such insured and inserting such covered; and 
(D)by striking or savings and loan holding company and inserting savings and loan holding company, or foreign banking organization (as such term is defined under Regulation K of the Board of Governors of the Federal Reserve System (12 CFR 211.21(o))); (3)by amending subsection (d) to read as follows: 
 
(d)Only bona fide hedging and traditional bank activities permitted 
(1)In generalThe prohibition in subsection (a) shall not apply to any covered depository institution that limits its swap and security-based swap activities to the following: (A)Hedging and other similar risk mitigation activitiesHedging and other similar risk mitigating activities directly related to the covered depository institution's activities. 
(B)Non-structured finance swap activitiesActing as a swaps entity for swaps or security-based swaps other than a structured finance swap. (C)Certain structured finance swap activitiesActing as a swaps entity for swaps or security-based swaps that are structured finance swaps, if— 
(i)such structured finance swaps are undertaken for hedging or risk management purposes; or (ii)each asset-backed security underlying such structured finance swaps is of a credit quality and of a type or category with respect to which the prudential regulators have jointly adopted rules authorizing swap or security-based swap activity by covered depository institutions. 
(2)DefinitionsFor purposes of this subsection: (A)Structured finance swapThe term structured finance swap means a swap or security-based swap based on an asset-backed security (or group or index primarily comprised of asset-backed securities). 
(B)Asset-backed securityThe term asset-backed security has the meaning given such term under section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)).; (4)in subsection (e), by striking an insured and inserting a covered; and 
(5)in subsection (f)— (A)by striking an insured depository and inserting a covered depository; and 
(B)by striking the insured depository each place such term appears and inserting the covered depository. VIIGeneral provisions—government-wide Departments, Agencies, and Corporations  (including transfer of funds)  701. No department, agency, or instrumentality of the United States receiving appropriated funds under this or any other Act for fiscal year 2015 shall obligate or expend any such funds, unless such department, agency, or instrumentality has in place, and will continue to administer in good faith, a written policy designed to ensure that all of its workplaces are free from the illegal use, possession, or distribution of controlled substances (as defined in the Controlled Substances Act (21 U.S.C. 802)) by the officers and employees of such department, agency, or instrumentality.  
 702. Unless otherwise specifically provided, the maximum amount allowable during the current fiscal year in accordance with subsection 1343(c) of title 31, United States Code, for the purchase of any passenger motor vehicle (exclusive of buses, ambulances, law enforcement vehicles, protective vehicles, and undercover surveillance vehicles), is hereby fixed at $13,197 except station wagons for which the maximum shall be $13,631: Provided, That these limits may be exceeded by not to exceed $3,700 for police-type vehicles, and by not to exceed $4,000 for special heavy-duty vehicles: Provided further, That the limits set forth in this section may not be exceeded by more than 5 percent for electric or hybrid vehicles purchased for demonstration under the provisions of the Electric and Hybrid Vehicle Research, Development, and Demonstration Act of 1976: Provided further, That the limits set forth in this section may be exceeded by the incremental cost of clean alternative fuels vehicles acquired pursuant to Public Law 101–549 over the cost of comparable conventionally fueled vehicles: Provided further, That the limits set forth in this section shall not apply to any vehicle that is a commercial item and which operates on emerging motor vehicle technology, including but not limited to electric, plug-in hybrid electric, and hydrogen fuel cell vehicles.   703. Appropriations of the executive departments and independent establishments for the current fiscal year available for expenses of travel, or for the expenses of the activity concerned, are hereby made available for quarters allowances and cost-of-living allowances, in accordance with 5 U.S.C. 5922 through 5924.  
 704. Unless otherwise specified in law, during the current fiscal year, no part of any appropriation contained in this or any other Act shall be used to pay the compensation of any officer or employee of the Government of the United States (including any agency the majority of the stock of which is owned by the Government of the United States) whose post of duty is in the continental United States unless such person: (1) is a citizen of the United States; (2) is a person who is lawfully admitted for permanent residence and is seeking citizenship as outlined in 8 U.S.C. 1324b(a)(3)(B); (3) is a person who is admitted as a refugee under 8 U.S.C. 1157 or is granted asylum under 8 U.S.C. 1158 and has filed a declaration of intention to become a lawful permanent resident and then a citizen when eligible; or (4) is a person who owes allegiance to the United States: Provided, That for purposes of this section, affidavits signed by any such person shall be considered prima facie evidence that the requirements of this section with respect to his or her status are being complied with: Provided further, That for purposes of subsections (2) and (3) such affidavits shall be submitted prior to employment and updated thereafter as necessary: Provided further, That any payment made to any officer or employee contrary to the provisions of this section shall be recoverable in action by the Federal Government: Provided further, That this section shall not apply to any person who is an officer or employee of the Government of the United States on the date of enactment of this Act, or to international broadcasters employed by the Broadcasting Board of Governors, or to temporary employment of translators, or to temporary employment in the field service (not to exceed 60 days) as a result of emergencies: Provided further, That this section does not apply to the employment as Wildland firefighters for not more than 120 days of nonresident aliens employed by the Department of the Interior or the USDA Forest Service pursuant to an agreement with another country.   705. Appropriations available to any department or agency during the current fiscal year for necessary expenses, including maintenance or operating expenses, shall also be available for payment to the General Services Administration for charges for space and services and those expenses of renovation and alteration of buildings and facilities which constitute public improvements performed in accordance with the Public Buildings Act of 1959 (73 Stat. 479), the Public Buildings Amendments of 1972 (86 Stat. 216), or other applicable law.  
 706. In addition to funds provided in this or any other Act, all Federal agencies are authorized to receive and use funds resulting from the sale of materials, including Federal records disposed of pursuant to a records schedule recovered through recycling or waste prevention programs. Such funds shall be available until expended for the following purposes:  (1) Acquisition, waste reduction and prevention, and recycling programs as described in Executive Order No. 13423 (January 24, 2007), including any such programs adopted prior to the effective date of the Executive order.  
 (2) Other Federal agency environmental management programs, including, but not limited to, the development and implementation of hazardous waste management and pollution prevention programs.   (3) Other employee programs as authorized by law or as deemed appropriate by the head of the Federal agency.   
 707. Funds made available by this or any other Act for administrative expenses in the current fiscal year of the corporations and agencies subject to chapter 91 of title 31, United States Code, shall be available, in addition to objects for which such funds are otherwise available, for rent in the District of Columbia; services in accordance with 5 U.S.C. 3109; and the objects specified under this head, all the provisions of which shall be applicable to the expenditure of such funds unless otherwise specified in the Act by which they are made available: Provided, That in the event any functions budgeted as administrative expenses are subsequently transferred to or paid from other funds, the limitations on administrative expenses shall be correspondingly reduced.   708. No part of any appropriation contained in this or any other Act shall be available for interagency financing of boards (except Federal Executive Boards), commissions, councils, committees, or similar groups (whether or not they are interagency entities) which do not have a prior and specific statutory approval to receive financial support from more than one agency or instrumentality.  
 709. None of the funds made available pursuant to the provisions of this or any other Act shall be used to implement, administer, or enforce any regulation which has been disapproved pursuant to a joint resolution duly adopted in accordance with the applicable law of the United States.   710. During the period in which the head of any department or agency, or any other officer or civilian employee of the Federal Government appointed by the President of the United States, holds office, no funds may be obligated or expended in excess of $5,000 to furnish or redecorate the office of such department head, agency head, officer, or employee, or to purchase furniture or make improvements for any such office, unless advance notice of such furnishing or redecoration is transmitted to the Committees on Appropriations of the House of Representatives and the Senate. For the purposes of this section, the term office shall include the entire suite of offices assigned to the individual, as well as any other space used primarily by the individual or the use of which is directly controlled by the individual.  
 711. Notwithstanding 31 U.S.C. 1346, or section 708 of this Act, funds made available for the current fiscal year by this or any other Act shall be available for the interagency funding of national security and emergency preparedness telecommunications initiatives which benefit multiple Federal departments, agencies, or entities, as provided by Executive Order No. 13618 (July 6, 2012).   712.  (a)  None of the funds made available by this or any other Act may be obligated or expended by any department, agency, or other instrumentality of the Federal Government to pay the salaries or expenses of any individual appointed to a position of a confidential or policy-determining character that is excepted from the competitive service under section 3302 of title 5, United States Code, (pursuant to schedule C of subpart C of part 213 of title 5 of the Code of Federal Regulations) unless the head of the applicable department, agency, or other instrumentality employing such schedule C individual certifies to the Director of the Office of Personnel Management that the schedule C position occupied by the individual was not created solely or primarily in order to detail the individual to the White House.  
 (b) The provisions of this section shall not apply to Federal employees or members of the armed forces detailed to or from an element of the intelligence community (as that term is defined under section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))).   713.No part of any appropriation contained in this or any other Act shall be available for the payment of the salary of any officer or employee of the Federal Government, who— 
 (1) prohibits or prevents, or attempts or threatens to prohibit or prevent, any other officer or employee of the Federal Government from having any direct oral or written communication or contact with any Member, committee, or subcommittee of the Congress in connection with any matter pertaining to the employment of such other officer or employee or pertaining to the department or agency of such other officer or employee in any way, irrespective of whether such communication or contact is at the initiative of such other officer or employee or in response to the request or inquiry of such Member, committee, or subcommittee; or   (2) removes, suspends from duty without pay, demotes, reduces in rank, seniority, status, pay, or performance or efficiency rating, denies promotion to, relocates, reassigns, transfers, disciplines, or discriminates in regard to any employment right, entitlement, or benefit, or any term or condition of employment of, any other officer or employee of the Federal Government, or attempts or threatens to commit any of the foregoing actions with respect to such other officer or employee, by reason of any communication or contact of such other officer or employee with any Member, committee, or subcommittee of the Congress as described in paragraph (1).  
714. 
 (a) None of the funds made available in this or any other Act may be obligated or expended for any employee training that—  (1) does not meet identified needs for knowledge, skills, and abilities bearing directly upon the performance of official duties;  
 (2) contains elements likely to induce high levels of emotional response or psychological stress in some participants;   (3) does not require prior employee notification of the content and methods to be used in the training and written end of course evaluation;  
 (4) contains any methods or content associated with religious or quasi-religious belief systems or new age belief systems as defined in Equal Employment Opportunity Commission Notice N–915.022, dated September 2, 1988; or   (5) is offensive to, or designed to change, participants' personal values or lifestyle outside the workplace.   
 (b) Nothing in this section shall prohibit, restrict, or otherwise preclude an agency from conducting training bearing directly upon the performance of official duties. 715.No part of any funds appropriated in this or any other Act shall be used by an agency of the executive branch, other than for normal and recognized executive-legislative relationships, for publicity or propaganda purposes, and for the preparation, distribution or use of any kit, pamphlet, booklet, publication, radio, television, or film presentation designed to support or defeat legislation pending before the Congress, except in presentation to the Congress itself.  
 716.  None of the funds appropriated by this or any other Act may be used by an agency to provide a Federal employee's home address to any labor organization except when the employee has authorized such disclosure or when such disclosure has been ordered by a court of competent jurisdiction. 717.None of the funds made available in this or any other Act may be used to provide any non-public information such as mailing, telephone or electronic mailing lists to any person or any organization outside of the Federal Government without the approval of the Committees on Appropriations of the House of Representatives and the Senate. 
718.No part of any appropriation contained in this or any other Act shall be used directly or indirectly, including by private contractor, for publicity or propaganda purposes within the United States not heretofore authorized by Congress.    719.   (a) In this section, the term agency— 
 (1) means an Executive agency, as defined under 5 U.S.C. 105; and   (2) includes a military department, as defined under section 102 of such title, the Postal Service, and the Postal Regulatory Commission.   
 (b) Unless authorized in accordance with law or regulations to use such time for other purposes, an employee of an agency shall use official time in an honest effort to perform official duties. An employee not under a leave system, including a Presidential appointee exempted under 5 U.S.C. 6301(2), has an obligation to expend an honest effort and a reasonable proportion of such employee's time in the performance of official duties.    720.  Notwithstanding 31 U.S.C. 1346 and section 708 of this Act, funds made available for the current fiscal year by this or any other Act to any department or agency, which is a member of the Federal Accounting Standards Advisory Board (FASAB), shall be available to finance an appropriate share of FASAB administrative costs.  
 721.  Notwithstanding 31 U.S.C. 1346 and section 708 of this Act, the head of each Executive department and agency is hereby authorized to transfer to or reimburse General Services Administration, Government-wide Policy with the approval of the Director of the Office of Management and Budget, funds made available for the current fiscal year by this or any other Act, including rebates from charge card and other contracts: Provided, That these funds shall be administered by the Administrator of General Services to support Government-wide and other multi-agency financial, information technology, procurement, and other management innovations, initiatives, and activities, as approved by the Director of the Office of Management and Budget, in consultation with the appropriate interagency and multi-agency groups designated by the Director (including the President's Management Council for overall management improvement initiatives, the Chief Financial Officers Council for financial management initiatives, the Chief Information Officers Council for information technology initiatives, the Chief Human Capital Officers Council for human capital initiatives, the Chief Acquisition Officers Council for procurement initiatives, and the Performance Improvement Council for performance improvement initiatives): Provided further, That the total funds transferred or reimbursed shall not exceed $17,000,000 for Government-Wide innovations, initiatives, and activities: Provided further, That the funds transferred to or for reimbursement of General Services Administration, Government-wide Policy during fiscal year 2015 shall remain available for obligation through September 30, 2016: Provided further, That such transfers or reimbursements may only be made after 15 days following notification of the Committees on Appropriations of the House of Representatives and the Senate by the Director of the Office of Management and Budget.   722.  Notwithstanding any other provision of law, a woman may breastfeed her child at any location in a Federal building or on Federal property, if the woman and her child are otherwise authorized to be present at the location.  
 723.  Notwithstanding 31 U.S.C. 1346, or section 708 of this Act, funds made available for the current fiscal year by this or any other Act shall be available for the interagency funding of specific projects, workshops, studies, and similar efforts to carry out the purposes of the National Science and Technology Council (authorized by Executive Order No. 12881), which benefit multiple Federal departments, agencies, or entities: Provided, That the Office of Management and Budget shall provide a report describing the budget of and resources connected with the National Science and Technology Council to the Committees on Appropriations, the House Committee on Science and Technology, and the Senate Committee on Commerce, Science, and Transportation 90 days after enactment of this Act.   724. Any request for proposals, solicitation, grant application, form, notification, press release, or other publications involving the distribution of Federal funds shall indicate the agency providing the funds, the Catalog of Federal Domestic Assistance Number, as applicable, and the amount provided: Provided, That this section shall apply to direct payments, formula funds, and grants received by a State receiving Federal funds.  
 725. 
 (a) Prohibition of Federal Agency Monitoring of Individuals' Internet Use None of the funds made available in this or any other Act may be used by any Federal agency—  (1) to collect, review, or create any aggregation of data, derived from any means, that includes any personally identifiable information relating to an individual's access to or use of any Federal Government Internet site of the agency; or  
 (2) to enter into any agreement with a third party (including another government agency) to collect, review, or obtain any aggregation of data, derived from any means, that includes any personally identifiable information relating to an individual's access to or use of any nongovernmental Internet site.    (b) Exceptions The limitations established in subsection (a) shall not apply to— 
 (1) any record of aggregate data that does not identify particular persons;   (2) any voluntary submission of personally identifiable information;  
 (3) any action taken for law enforcement, regulatory, or supervisory purposes, in accordance with applicable law; or   (4) any action described in subsection (a)(1) that is a system security action taken by the operator of an Internet site and is necessarily incident to providing the Internet site services or to protecting the rights or property of the provider of the Internet site.   
 (c) Definitions For the purposes of this section:  (1) The term regulatory means agency actions to implement, interpret or enforce authorities provided in law.  
 (2) The term supervisory means examinations of the agency's supervised institutions, including assessing safety and soundness, overall financial condition, management practices and policies and compliance with applicable standards as provided in law.     726.  (a) None of the funds appropriated by this Act may be used to enter into or renew a contract which includes a provision providing prescription drug coverage, except where the contract also includes a provision for contraceptive coverage.  
 (b) Nothing in this section shall apply to a contract with—  (1) any of the following religious plans: 
 (A) Personal Care's HMO; and   (B) OSF HealthPlans, Inc.; and   
 (2) any existing or future plan, if the carrier for the plan objects to such coverage on the basis of religious beliefs.    (c) In implementing this section, any plan that enters into or renews a contract under this section may not subject any individual to discrimination on the basis that the individual refuses to prescribe or otherwise provide for contraceptives because such activities would be contrary to the individual's religious beliefs or moral convictions.  
 (d) Nothing in this section shall be construed to require coverage of abortion or abortion-related services.    727.  The United States is committed to ensuring the health of its Olympic, Pan American, and Paralympic athletes, and supports the strict adherence to anti-doping in sport through testing, adjudication, education, and research as performed by nationally recognized oversight authorities.  
 728.  Notwithstanding any other provision of law, funds appropriated for official travel to Federal departments and agencies may be used by such departments and agencies, if consistent with Office of Management and Budget Circular A–126 regarding official travel for Government personnel, to participate in the fractional aircraft ownership pilot program.   729.  Notwithstanding any other provision of law, none of the funds appropriated or made available under this or any other appropriations Act may be used to implement or enforce restrictions or limitations on the Coast Guard Congressional Fellowship Program, or to implement the proposed regulations of the Office of Personnel Management to add sections 300.311 through 300.316 to part 300 of title 5 of the Code of Federal Regulations, published in the Federal Register, volume 68, number 174, on September 9, 2003 (relating to the detail of executive branch employees to the legislative branch).  
 730.  Notwithstanding any other provision of law, no executive branch agency shall purchase, construct, or lease any additional facilities, except within or contiguous to existing locations, to be used for the purpose of conducting Federal law enforcement training without the advance approval of the Committees on Appropriations of the House of Representatives and the Senate, except that the Federal Law Enforcement Training Center is authorized to obtain the temporary use of additional facilities by lease, contract, or other agreement for training which cannot be accommodated in existing Center facilities.   731.  Unless otherwise authorized by existing law, none of the funds provided in this or any other Act may be used by an executive branch agency to produce any prepackaged news story intended for broadcast or distribution in the United States, unless the story includes a clear notification within the text or audio of the prepackaged news story that the prepackaged news story was prepared or funded by that executive branch agency. 
732.None of the funds made available in this Act may be used in contravention of section 552a of title 5, United States Code (popularly known as the Privacy Act), and regulations implementing that section.   733.   (a) In General None of the funds appropriated or otherwise made available by this or any other Act may be used for any Federal Government contract with any foreign incorporated entity which is treated as an inverted domestic corporation under section 835(b) of the Homeland Security Act of 2002 (6 U.S.C. 395(b)) or any subsidiary of such an entity.  
 (b) Waivers 
 (1) In general Any Secretary shall waive subsection (a) with respect to any Federal Government contract under the authority of such Secretary if the Secretary determines that the waiver is required in the interest of national security.   (2) Report to congress Any Secretary issuing a waiver under paragraph (1) shall report such issuance to Congress.   
 (c) Exception This section shall not apply to any Federal Government contract entered into before the date of the enactment of this Act, or to any task order issued pursuant to such contract.    734.  During fiscal year 2015, for each employee who— 
 (1) retires under section 8336(d)(2) or 8414(b)(1)(B) of title 5, United States Code; or   (2) retires under any other provision of subchapter III of chapter 83 or chapter 84 of such title 5 and receives a payment as an incentive to separate, the separating agency shall remit to the Civil Service Retirement and Disability Fund an amount equal to the Office of Personnel Management's average unit cost of processing a retirement claim for the preceding fiscal year. Such amounts shall be available until expended to the Office of Personnel Management and shall be deemed to be an administrative expense under section 8348(a)(1)(B) of title 5, United States Code. 
735. 
(a)None of the funds made available in this or any other Act may be used to recommend or require any entity submitting an offer for a Federal contract or otherwise performing or participating in acquisition at any stage of the acquisition process (as defined in section 131 of title 41, United States Code) of property or services by the Federal Government to disclose any of the following information as a condition of submitting the offer or otherwise performing in or participating in such acquisition: (1)Any payment consisting of a contribution, expenditure, independent expenditure, or disbursement for an electioneering communication that is made by the entity, its officers or directors, or any of its affiliates or subsidiaries to a candidate for election for Federal office or to a political committee, or that is otherwise made with respect to any election for Federal office. 
(2)Any disbursement of funds (other than a payment described in paragraph (1)) made by the entity, its officers or directors, or any of its affiliates or subsidiaries to any person with the intent or the reasonable expectation that the person will use the funds to make a payment described in paragraph (1). (b)In this section, each of the terms contribution, expenditure, independent expenditure, electioneering communication, candidate, election, and Federal office has the meaning given such term in the Federal Election Campaign Act of 1971 (2 U.S.C. 431 et seq.). 
 736. None of the funds made available in this or any other Act may be used to pay for the painting of a portrait of an officer or employee of the Federal government, including the President, the Vice President, a member of Congress (including a Delegate or a Resident Commissioner to Congress), the head of an executive branch agency (as defined in section 133 of title 41, United States Code), or the head of an office of the legislative branch.   737.   (a)  (1) Notwithstanding any other provision of law, and except as otherwise provided in this section, no part of any of the funds appropriated for fiscal year 2015, by this or any other Act, may be used to pay any prevailing rate employee described in section 5342(a)(2)(A) of title 5, United States Code— 
 (A) during the period from the date of expiration of the limitation imposed by the comparable section for previous fiscal years until the normal effective date of the applicable wage survey adjustment that is to take effect in fiscal year 2015, in an amount that exceeds the rate payable for the applicable grade and step of the applicable wage schedule in accordance with such section; and    (B) during the period consisting of the remainder of fiscal year 2015, in an amount that exceeds, as a result of a wage survey adjustment, the rate payable under subparagraph (A) by more than the sum of— 
 (i) the percentage adjustment taking effect in fiscal year 2015 under section 5303 of title 5, United States Code, in the rates of pay under the General Schedule; and   (ii) the difference between the overall average percentage of the locality-based comparability payments taking effect in fiscal year 2015 under section 5304 of such title (whether by adjustment or otherwise), and the overall average percentage of such payments which was effective in the previous fiscal year under such section.    
 (2) Notwithstanding any other provision of law, no prevailing rate employee described in subparagraph (B) or (C) of section 5342(a)(2) of title 5, United States Code, and no employee covered by section 5348 of such title, may be paid during the periods for which paragraph (1) is in effect at a rate that exceeds the rates that would be payable under paragraph (1) were paragraph (1) applicable to such employee.   (3) For the purposes of this subsection, the rates payable to an employee who is covered by this subsection and who is paid from a schedule not in existence on September 30, 2014, shall be determined under regulations prescribed by the Office of Personnel Management.  
 (4) Notwithstanding any other provision of law, rates of premium pay for employees subject to this subsection may not be changed from the rates in effect on September 30, 2014, except to the extent determined by the Office of Personnel Management to be consistent with the purpose of this subsection.   (5) This subsection shall apply with respect to pay for service performed after September 30, 2014.  
 (6) For the purpose of administering any provision of law (including any rule or regulation that provides premium pay, retirement, life insurance, or any other employee benefit) that requires any deduction or contribution, or that imposes any requirement or limitation on the basis of a rate of salary or basic pay, the rate of salary or basic pay payable after the application of this subsection shall be treated as the rate of salary or basic pay.   (7) Nothing in this subsection shall be considered to permit or require the payment to any employee covered by this subsection at a rate in excess of the rate that would be payable were this subsection not in effect.  
 (8) The Office of Personnel Management may provide for exceptions to the limitations imposed by this subsection if the Office determines that such exceptions are necessary to ensure the recruitment or retention of qualified employees.    (b) Notwithstanding subsection (a), the adjustment in rates of basic pay for the statutory pay systems that take place in fiscal year 2015 under sections 5344 and 5348 of title 5, United States Code, shall be— 
 (1) not less than the percentage received by employees in the same location whose rates of basic pay are adjusted pursuant to the statutory pay systems under sections 5303 and 5304 of title 5, United States Code: Provided, That prevailing rate employees at locations where there are no employees whose pay is increased pursuant to sections 5303 and 5304 of title 5, United States Code, and prevailing rate employees described in section 5343(a)(5) of title 5, United States Code, shall be considered to be located in the pay locality designated as Rest of United States pursuant to section 5304 of title 5, United States Code, for purposes of this subsection; and   (2) effective as of the first day of the first applicable pay period beginning after September 30, 2014.    
 738.  
 (a) The Vice President may not receive a pay raise in calendar year 2015, notwithstanding the rate adjustment made under section 104 of title 3, United States Code, or any other provision of law.   (b) An employee serving in an Executive Schedule position, or in a position for which the rate of pay is fixed by statute at an Executive Schedule rate, may not receive a pay rate increase in calendar year 2015, notwithstanding schedule adjustments made under section 5318 of title 5, United States Code, or any other provision of law, except as provided in subsection (g), (h), or (i). This subsection applies only to employees who are holding a position under a political appointment.  
 (c) A chief of mission or ambassador at large may not receive a pay rate increase in calendar year 2015, notwithstanding section 401 of the Foreign Service Act of 1980 (Public Law 96–465) or any other provision of law, except as provided in subsection (g), (h), or (i).   (d) Notwithstanding sections 5382 and 5383 of title 5, United States Code, a pay rate increase may not be received in calendar year 2015 (except as provided in subsection (g), (h), or (i)) by— 
 (1) a noncareer appointee in the Senior Executive Service paid a rate of basic pay at or above level IV of the Executive Schedule; or   (2) a limited term appointee or limited emergency appointee in the Senior Executive Service serving under a political appointment and paid a rate of basic pay at or above level IV of the Executive Schedule.   
 (e) Any employee paid a rate of basic pay (including any locality-based payments under section 5304 of title 5, United States Code, or similar authority) at or above level IV of the Executive Schedule who serves under a political appointment may not receive a pay rate increase in calendar year 2015, notwithstanding any other provision of law, except as provided in subsection (g), (h), or (i). This subsection does not apply to employees in the General Schedule pay system or the Foreign Service pay system, or to employees appointed under section 3161 of title 5, United States Code, or to employees in another pay system whose position would be classified at GS–15 or below if chapter 51 of title 5, United States Code, applied to them.   (f) Nothing in subsections (b) through (e) shall prevent employees who do not serve under a political appointment from receiving pay increases as otherwise provided under applicable law.  
 (g) A career appointee in the Senior Executive Service who receives a Presidential appointment and who makes an election to retain Senior Executive Service basic pay entitlements under section 3392 of title 5, United States Code, is not subject to this section.   (h) A member of the Senior Foreign Service who receives a Presidential appointment to any position in the executive branch and who makes an election to retain Senior Foreign Service pay entitlements under section 302(b) of the Foreign Service Act of 1980 (Public Law 96–465) is not subject to this section.  
 (i) Notwithstanding subsections (b) through (e), an employee in a covered position may receive a pay rate increase upon an authorized movement to a different covered position with higher-level duties and a pre-established higher level or range of pay, except that any such increase must be based on the rates of pay and applicable pay limitations in effect on December 31, 2013.   (j) Notwithstanding any other provision of law, for an individual who is newly appointed to a covered position during the period of time subject to this section, the initial pay rate shall be based on the rates of pay and applicable pay limitations in effect on December 31, 2013.  
 (k) If an employee affected by subsections (b) through (e) is subject to a biweekly pay period that begins in calendar year 2015 but ends in calendar year 2016, the bar on the employee's receipt of pay rate increases shall apply through the end of that pay period.    739.  (a) The head of any Executive branch department, agency, board, commission, or office funded by this or any other appropriations Act shall submit annual reports to the Inspector General or senior ethics official for any entity without an Inspector General, regarding the costs and contracting procedures related to each conference held by any such department, agency, board, commission, or office during fiscal year 2015 for which the cost to the United States Government was more than $100,000.  
 (b) Each report submitted pursuant to subsection (a) shall include, with respect to each conference described in subsection (a) held during the applicable period—  (1) a description of the purpose of the conference;  
 (2) the number of participants attending each conference;   (3) a detailed statement of the costs to the government for the conference, including— 
 (A) the cost of any food or beverages;   (B) the cost of any audio-visual services;  
 (C) the cost of employee or contractor travel to and from the conference; and   (D) a discussion of the methodology used to determine which costs relate to the conference; and   
 (4) a description of the contracting procedures used, including—  (A) whether contracts were awarded on a competitive basis; and  
 (B) a discussion of any cost comparison conducted by the departmental component or office in evaluating potential contractors for the conference.     (c) Not later than 15 days after the date of a conference held by any Executive branch department, agency, board, commission, or office funded by this or any other appropriations Act during fiscal year 2015 for which the cost to the United States Government was more than $20,000, the head of any such department, agency, board, commission, or office shall notify the Inspector General or senior ethics official for any entity without an Inspector General, of the date, location, and number of employees attending such conference.  
 (d) A grant or contract funded by amounts appropriated by this or any other appropriations Act may not be used for the purpose of defraying the costs of a conference described in subsection (c) that is not directly and programmatically related to the purpose for which the grant or contract was awarded, such as a conference held in connection with planning, training, assessment, review, or other routine purposes related to a project funded by the grant or contract.   (e) None of the funds made available in this or any other appropriations Act may be used for travel and conference activities that are not in compliance with Office of Management and Budget Memorandum M–12–12 dated May 11, 2012. 
740.None of the funds made available in this or any other appropriations Act may be used to increase, eliminate, or reduce funding for a program, project, or activity as proposed in the President's budget request for a fiscal year until such proposed change is subsequently enacted in an appropriation Act, or unless such change is made pursuant to the reprogramming or transfer provisions of this or any other appropriations Act. 741.Except as expressly provided otherwise, any reference to this Act contained in any title other than title IV or VIII shall not apply to such title IV or VIII.    
VIIIGeneral provisions—district of columbia 
 
 (including transfers of funds)  
 801. There are appropriated from the applicable funds of the District of Columbia such sums as may be necessary for making refunds and for the payment of legal settlements or judgments that have been entered against the District of Columbia government.   802. None of the Federal funds provided in this Act shall be used for publicity or propaganda purposes or implementation of any policy including boycott designed to support or defeat legislation pending before Congress or any State legislature.  
 803. 
 (a) None of the Federal funds provided under this Act to the agencies funded by this Act, both Federal and District government agencies, that remain available for obligation or expenditure in fiscal year 2015, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditures for an agency through a reprogramming of funds which—  (1) creates new programs;  
 (2) eliminates a program, project, or responsibility center;   (3) establishes or changes allocations specifically denied, limited or increased under this Act;  
 (4) increases funds or personnel by any means for any program, project, or responsibility center for which funds have been denied or restricted;   (5) re-establishes any program or project previously deferred through reprogramming;  
 (6) augments any existing program, project, or responsibility center through a reprogramming of funds in excess of $3,000,000 or 10 percent, whichever is less; or   (7) increases by 20 percent or more personnel assigned to a specific program, project or responsibility center,  unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate. 
(b) The District of Columbia government is authorized to approve and execute reprogramming and transfer requests of local funds under this title through November 7, 2015.  804. None of the Federal funds provided in this Act may be used by the District of Columbia to provide for salaries, expenses, or other costs associated with the offices of United States Senator or United States Representative under section 4(d) of the District of Columbia Statehood Constitutional Convention Initiatives of 1979 (D.C. Law 3–171; sec. 1–123, D.C. Official Code).  
 805. Except as otherwise provided in this section, none of the funds made available by this Act or by any other Act may be used to provide any officer or employee of the District of Columbia with an official vehicle unless the officer or employee uses the vehicle only in the performance of the officer's or employee's official duties. For purposes of this section, the term official duties does not include travel between the officer's or employee's residence and workplace, except in the case of—  (1) an officer or employee of the Metropolitan Police Department who resides in the District of Columbia or is otherwise designated by the Chief of the Department;  
 (2) at the discretion of the Fire Chief, an officer or employee of the District of Columbia Fire and Emergency Medical Services Department who resides in the District of Columbia and is on call 24 hours a day or is otherwise designated by the Fire Chief;   (3) the Mayor of the District of Columbia;  
 (4) the Chairman of the Council of the District of Columbia;   (5) at the discretion of the Chief Medical Examiner, an employee of the Office of the Chief Medical Examiner who resides in the District and is on call 24 hours a day or is otherwise designated by the Chief Medical Examiner; 
(6)at the discretion of the Director of the Homeland Security and Emergency Management Agency, an officer or employee of the Homeland Security and Emergency Management Agency who resides in the District and is on call 24 hours a day or is otherwise designated by the Director; and (7)at the discretion of the Director of the Department of Corrections, an officer or employee of the District of Columbia Department of Corrections who resides in the District of Columbia and is on call 24 hours a day or is otherwise designated by the Director.   
 806. 
 (a) None of the Federal funds contained in this Act may be used by the District of Columbia Attorney General or any other officer or entity of the District government to provide assistance for any petition drive or civil action which seeks to require Congress to provide for voting representation in Congress for the District of Columbia.   (b) Nothing in this section bars the District of Columbia Attorney General from reviewing or commenting on briefs in private lawsuits, or from consulting with officials of the District government regarding such lawsuits.   
 807.  None of the Federal funds contained in this Act may be used for any program of distributing sterile needles or syringes for the hypodermic injection of any illegal drug.    808. Nothing in this Act may be construed to prevent the Council or Mayor of the District of Columbia from addressing the issue of the provision of contraceptive coverage by health insurance plans, but it is the intent of Congress that any legislation enacted on such issue should include a conscience clause which provides exceptions for religious beliefs and moral convictions.  
809. 
(a)None of the Federal funds contained in this Act may be used to enact or carry out any law, rule, or regulation to legalize or otherwise reduce penalties associated with the possession, use, or distribution of any schedule I substance under the Controlled Substances Act (21 U.S.C. 801 et seq.) or any tetrahydrocannabinols derivative for any purpose. (b)None of the funds contained in this Act may be used to enact or carry out any law, rule, or regulation to legalize or otherwise reduce penalties associated with the possession, use, or distribution of any schedule I substance under the Controlled Substances Act (21 U.S.C. 801 et seq.) or any tetrahydrocannabinols derivative for recreational purposes. 
 810. None of the funds appropriated under this Act shall be expended for any abortion except where the life of the mother would be endangered if the fetus were carried to term or where the pregnancy is the result of an act of rape or incest.   811.  (a) No later than 30 calendar days after the date of the enactment of this Act, the Chief Financial Officer for the District of Columbia shall submit to the appropriate committees of Congress, the Mayor, and the Council of the District of Columbia, a revised appropriated funds operating budget in the format of the budget that the District of Columbia government submitted pursuant to section 442 of the District of Columbia Home Rule Act (D.C. Official Code, sec. 1–204.42), for all agencies of the District of Columbia government for fiscal year 2015 that is in the total amount of the approved appropriation and that realigns all budgeted data for personal services and other-than-personal services, respectively, with anticipated actual expenditures.  
 (b) This section shall apply only to an agency for which the Chief Financial Officer for the District of Columbia certifies that a reallocation is required to address unanticipated changes in program requirements.    812. No later than 30 calendar days after the date of the enactment of this Act, the Chief Financial Officer for the District of Columbia shall submit to the appropriate committees of Congress, the Mayor, and the Council for the District of Columbia, a revised appropriated funds operating budget for the District of Columbia Public Schools that aligns schools budgets to actual enrollment. The revised appropriated funds budget shall be in the format of the budget that the District of Columbia government submitted pursuant to section 442 of the District of Columbia Home Rule Act (D.C. Official Code, Sec. 1–204.42).  
 813. 
 (a) Amounts appropriated in this Act as operating funds may be transferred to the District of Columbia's enterprise and capital funds and such amounts, once transferred, shall retain appropriation authority consistent with the provisions of this Act.   (b) The District of Columbia government is authorized to reprogram or transfer for operating expenses any local funds transferred or reprogrammed in this or the four prior fiscal years from operating funds to capital funds, and such amounts, once transferred or reprogrammed, shall retain appropriation authority consistent with the provisions of this Act.  
 (c) The District of Columbia government may not transfer or reprogram for operating expenses any funds derived from bonds, notes, or other obligations issued for capital projects.    814. None of the Federal funds appropriated in this Act shall remain available for obligation beyond the current fiscal year, nor may any be transferred to other appropriations, unless expressly so provided herein.  
 815. Except as otherwise specifically provided by law or under this Act, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2015 from appropriations of Federal funds made available for salaries and expenses for fiscal year 2015 in this Act, shall remain available through September 30, 2016, for each such account for the purposes authorized: Provided, That a request shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate for approval prior to the expenditure of such funds: Provided further, That these requests shall be made in compliance with reprogramming guidelines outlined in section 803 of this Act. 816. (a)During fiscal year 2016, during a period in which neither a District of Columbia continuing resolution or a regular District of Columbia appropriation bill is in effect, local funds are appropriated in the amount provided for any project or activity for which local funds are provided in the Fiscal Year 2016 Budget Request Act of 2015 as submitted to Congress (subject to any modifications enacted by the District of Columbia as of the beginning of the period during which this subsection is in effect) at the rate set forth by such Act. 
 (b) Appropriations made by subsection (a) shall cease to be available—  (1) during any period in which a District of Columbia continuing resolution for fiscal year 2016 is in effect; or  
 (2) upon the enactment into law of the regular District of Columbia appropriation bill for fiscal year 2016.    (c) An appropriation made by subsection (a) is provided under the authority and conditions as provided under this Act and shall be available to the extent and in the manner that would be provided by this Act.  
 (d) An appropriation made by subsection (a) shall cover all obligations or expenditures incurred for such project or activity during the portion of fiscal year 2016 for which this section applies to such project or activity.   (e) This section shall not apply to a project or activity during any period of fiscal year 2016 if any other provision of law (other than an authorization of appropriations)— 
 (1) makes an appropriation, makes funds available, or grants authority for such project or activity to continue for such period; or   (2) specifically provides that no appropriation shall be made, no funds shall be made available, or no authority shall be granted for such project or activity to continue for such period.   
 (f) Nothing in this section shall be construed to affect obligations of the government of the District of Columbia mandated by other law.   817. Except as expressly provided otherwise, any reference to this Act contained in this title or in title IV shall be treated as referring only to the provisions of this title or of title IV.Title IX  
Additional General Provisions 
901. 
(a)No funds appropriated by this Act shall be available to pay for an abortion or the administrative expenses in connection with a multi-State qualified health plan offered under a contract under section 1334 of the Patient Protection and Affordable Care Act (42 U.S.C. 18054) which provides any benefits or coverage for abortions. (b)The provision of subsection (a) shall not apply where the life of the mother would be endangered if the fetus were carried to term, or the pregnancy is the result of an act of rape or incest.spending reduction account 
902.The amount by which the applicable allocation of new budget authority made by the Committee on Appropriations of the House of Representatives under section 302(b) of the Congressional Budget Act of 1974 exceeds the amount of proposed new budget authority is $0 (increased by $1,750,000) (increased by $353,000,000) (increased by $788,111,800) (increased by $2,000,000). 903.The amount otherwise provided by this Act for National Security Council and Homeland Security Council—Salaries and Expenses for the National Security Council is hereby reduced by $4,200,000. 
904.None of the funds made available by this Act may be used to enter into any contract with an incorporated entity if such entity’s sealed bid or competitive proposal shows that such entity is incorporated or chartered in Bermuda or the Cayman Islands, and such entity’s sealed bid or competitive proposal shows that such entity was previously incorporated in the United States. 905.None of the funds made available by this Act may be used to reinstall the Red Mountain sculpture on the plaza of the Hugo Black Courthouse in Birmingham, Alabama.  
906.None of the funds made available in this Act may be used to enter into a contract with any person whose disclosures of a proceeding with a disposition listed in section 2313(c)(1) of title 41, United States Code, in the Federal Awardee Performance and Integrity Information System include the term Fair Labor Standards Act.. 907.None of the funds made available in this Act may be used to modify or rebuild any portion of the White House bowling alley, including using phenolic synthetic material. 
908.None of the funds made available by this Act may be used to enter into a contract with any offeror or any of its principals if the offeror certifies, as required by Federal Acquisition Regulation, that the offeror or any of its principals— (1)within a 3-year period preceding this offer has been convicted of or had a civil judgment rendered against it for: (A) commission of fraud or a criminal offense in connection with obtaining, attempting to obtain, or performing a public (Federal, State, or local) contract or subcontract; (B) violation of Federal or State antitrust statutes relating to the submission of offers; or (C) commission of embezzlement, theft, forgery, bribery, falsification or destruction of records, making false statements, tax evasion, violating Federal criminal tax laws, or receiving stolen property;  
(2)are presently indicted for, or otherwise criminally or civilly charged by a governmental entity with, commission of any of the offenses enumerated above in paragraph (1); or (3)within a 3-year period preceding this offer, has been notified of any delinquent Federal taxes in an amount that exceeds $3,000 for which the liability remains unsatisfied. 
909.None of the funds made available in this Act may be used in contravention of chapter 29, 31, or 33 of title 44, United States Code. 910.None of the funds in this Act may be available for the Office of Management and Budget to process or approve an apportionment request that does not include the following phrase: Apportioned amounts are not available for any position that is held by an employee with respect to whom the President of the Senate or the Speaker of the House of Representatives has certified a statement of facts to a United States attorney under section 104 of the Revised Statutes (2 U.S.C. 194)..  
911.None of the funds made available by this Act may be used in contravention of section 6103 of the Internal Revenue Code of 1986 (relating to confidentiality and disclosure of returns and return information). 912.None of the funds made available by this Act may be used to lease or purchase new light duty vehicles for any executive fleet, or for an agency’s fleet inventory, except in accordance with Presidential Memorandum—Federal Fleet Performance, dated May 24, 2011. 
913.None of the funds made available by this Act may be used to— (1)designate any nonbank financial company as too big to fail; 
(2)designate any nonbank financial company as a systemically important financial institution; or (3)make a determination that material financial distress at a nonbank financial company, or the nature, scope, size, scale, concentration, interconnectedness, or mix of the activities of such company, could pose a threat to the financial stability of the United States. 
914.None of the funds made available in this Act may be used to study, promulgate, draft, review, implement, or enforce any rule pursuant to section 913 of the Dodd-Frank Wall Street Reform and Consumer Protection Act or amendments made by such section. 915.None of the funds made available by this Act may be used to pay a performance award under section 5384 of title 5, United States Code, to any employee of the Internal Revenue Service.  
916.None of the funds made available in this Act may be used, with respect to the States of Alabama, Alaska, Arizona, California, Colorado, Connecticut, Delaware, Florida, Hawaii, Illinois, Iowa, Kentucky, Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Montana, Nevada, New Hampshire, New Jersey, New Mexico, New York, North Carolina, Oregon, Rhode Island, South Carolina, Tennessee, Utah, Vermont, Washington, or Wisconsin or the District of Columbia, to penalize a financial institution solely because the institution provides financial services to an entity that is a manufacturer, producer, or a person that participates in any business or organized activity that involves handling marijuana or marijuana products and engages in such activity pursuant to a law established by a State or a unit of local government.  917.None of the funds made available by this Act may be used by the Internal Revenue Service to create machine-readable materials that are not subject to the safeguards established pursuant to section 3105 of title 44, United States Code. 
918.None of funds made available by this Act to the Internal Revenue Service may be obligated or expended on conferences. 919.None of the funds made available in this Act may be used to provide funds from the Hardest Hit Fund program established by the Secretary of the Treasury under title I of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5211 et seq.) to any State or local government for the purpose of funding pension obligations of such State or local government. 
920.None of the funds made available in this Act to the Federal Communications Commission may be used, with respect to the States of Alabama, Arkansas, California, Colorado, Florida, Louisiana, Michigan, Minnesota, Missouri, Nebraska, Nevada, North Carolina, Pennsylvania, South Carolina, Tennessee, Texas, Utah, Virginia, Washington, and Wisconsin, to prevent such States from implementing their own State laws with respect to the provision of broadband Internet access service (as defined in section 8.11 of title 47, Code of Federal Regulations) by the State or a municipality or other political subdivision of the State. 921.None of the funds made available by this Act may be used by the Consumer Product Safety Commission to finalize, implement, or enforce the proposed rule entitled Voluntary Remedial Actions and Guidelines for Voluntary Recall Notices (CPSC Docket No. CPSC–2013–0040). 
922.None of the funds made available by this Act, including amounts made available under titles IV or VIII, may be used by any authority of the government of the District of Columbia to enforce any provision of the Firearms Registration Amendment Act of 2008 (D.C. Law 17–372), the Inoperable Pistol Amendment Act of 2008 (D.C. Law 17–388), the Firearms Amendment Act of 2012 (D.C. Law 19–170), or the Administrative Disposition for Weapons Offenses Amendment Act of 2012 (D.C. Law 19–295).This Act may be cited as the Financial Services and General Government Appropriations Act, 2015.   Passed the House of Representatives July 16, 2014.Karen L. Haas,Clerk. 